               Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 1 of 130




 1   THE LAW OFFICE OF JACK FITZGERALD, PC
     JACK FITZGERALD (SBN 257370)
 2
     jack@jackfitzgeraldlaw.com
 3   TREVOR M. FLYNN (SBN 253362)
     trevor@jackfitzgeraldlaw.com
 4
     MELANIE PERSINGER (SBN 275423)
 5   melanie@jackfitzgeraldlaw.com
     Hillcrest Professional Building
 6
     3636 Fourth Avenue, Suite 202
 7   San Diego, California 92103
     Phone: (619) 692-3840
 8
     Fax: (619) 362-9555
 9   Counsel for Plaintiff and the Putative Class
10
11                              UNITED STATES DISTRICT COURT
12                            NORTHERN DISTRICT OF CALIFORNIA
13                                                  Case No.: 4:16-cv-04957-JSW (MEJ)
     BEVERLY TRUXEL and STEPHEN
14   HADLEY, on behalf of themselves, all
                                                    CLASS ACTION
15   others similarly situated, and the general
     public,
16                                                  THIRD AMENDED COMPLAINT FOR
                                                    VIOLATIONS OF CALIFORNIA’S
17         Plaintiffs,
                                                    FALSE ADVERITSING LAW,
18                                                  CONSUMERS LEGAL REMEDIES ACT,
                         v.
                                                    & UNFAIR COMPETITION LAW; AND
19                                                  BREACH OF EXPRESS & IMPLIED
     GENERAL MILLS SALES, INC.,
20                                                  WARRANTIES
21         Defendant.
                                                    DEMAND FOR JURY TRIAL
22
23
24
25
26
27
28

            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                    Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 2 of 130




 1                                                    TABLE OF CONTENTS
 2   INTRODUCTION.................................................................................................................... 1
 3
     THE PARTIES ......................................................................................................................... 1
 4
 5   JURISDICTION AND VENUE .............................................................................................. 2
 6
     FACTS ..................................................................................................................................... 2
 7
 8            A.        There Has Been a Recent Rise in Human Sugar Consumption .......................... 2
 9
              B.        The Body’s Physiological Response to Excess Sugar Consumption .................. 6
10
11                      1.        The Body’s Response to Glucose ............................................................. 6

12                      2.        The Body’s Response to Fructose............................................................. 9
13
                        3.        The Addiction Response ......................................................................... 11
14
15            C.        There Has Been a Dramatic Rise in Obesity & Chronic Disease That
                        Parallels the Rise in Human Sugar Consumption ............................................. 11
16
17            D.        There is Substantial Scientific Evidence That Excess Sugar
                        Consumption Causes Metabolic Syndrome, Cardiovascular Disease,
18
                        Type 2 Diabetes, and Other Morbidity.............................................................. 12
19
20                      1.        Excess Sugar Consumption Causes Metabolic Syndrome ..................... 13

21                      2.        Excess Sugar Consumption Causes Type 2 Diabetes ............................. 16
22
                        3.        Excess Sugar Consumption Causes Cardiovascular Disease ................. 20
23
24                      4.        Excess Sugar Consumption Causes Liver Disease ................................. 22
25
                        5.        Excess Sugar Consumption Causes Obesity ........................................... 23
26
27                      6.        Excess Sugar Consumption Causes Inflammation ................................. 27
28
                                                        i
                Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                             THIRD AMENDED CLASS ACTION COMPLAINT
               Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 3 of 130




 1               7.       Excess Sugar Consumption Causes High Blood Triglycerides
                          and Abnormal Cholesterol Levels........................................................... 29
 2
 3               8.       Excess Sugar Consumption is Associated with Hypertension................ 32
 4
                 9.       Excess Sugar Consumption is Associated with Alzheimer’s
 5                        Disease, Dementia, and Cognitive Decline............................................. 34
 6
                 10.      Excess Sugar Consumption is Linked to Some Cancers ........................ 35
 7
 8   GENERAL MILLS’ MARKETING & SALE OF HIGH-SUGAR FOODS ........................ 35
 9
          A.     Cheerios ............................................................................................................. 39
10               1.    Honey Nut................................................................................................ 39
11               2.    Apple Cinnamon ...................................................................................... 40
                 3.    Frosted .................................................................................................... 41
12               4.    Fruity ....................................................................................................... 42
13               5.    Banana Nut.............................................................................................. 43
                 6.    Multi Grain.............................................................................................. 44
14               7.    Chocolate ................................................................................................ 45
15               8.    Cinnamon Burst ...................................................................................... 47
                 9.    Dulce de Leche ........................................................................................ 48
16               10. Multi Grain Peanut Butter ...................................................................... 49
17               11. Multi Grain Dark Chocolate Crunch ...................................................... 49
                 12. Honey Nut Medley Crunch ...................................................................... 50
18               13. Cheerios + Ancient Grains ..................................................................... 51
19
          B.     Fiber One ........................................................................................................... 52
20               1.    Raisin Bran Clusters ............................................................................... 52
21               2.    Honey Clusters ........................................................................................ 53
                 3.    Nutty Clusters & Almonds....................................................................... 55
22               4.    Protein Maple Brown Sugar ................................................................... 56
23               5.    Protein Cranberry Almond ..................................................................... 57

24        C.     Chex Cereal ....................................................................................................... 58
25               1.   Chocolate ................................................................................................ 58
                 2.   Cinnamon ................................................................................................ 59
26               3.   Honey Nut................................................................................................ 59
27               4.   Vanilla ..................................................................................................... 60
                 5.   Apple Cinnamon ...................................................................................... 61
28
                                                   ii
           Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                        THIRD AMENDED CLASS ACTION COMPLAINT
                Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 4 of 130




 1         D.     Single- or Limited-Variety Cereals ................................................................... 61
                  1.    Basic 4 ..................................................................................................... 61
 2
                  2.    Raisin Nut Bran ....................................................................................... 62
 3                3.    Oatmeal Crisp - Crunchy Almond & Hearty Raisin ............................... 63
 4
           E.     Children’s Cereals ............................................................................................. 65
 5                1.    Honey Kix ................................................................................................ 65
 6                2.    Cinnamon Toast Crunch ......................................................................... 66
                  3.    Cocoa Puffs ............................................................................................. 68
 7                4.    Lucky Charms.......................................................................................... 69
 8                5.    Trix .......................................................................................................... 71

 9   GENERAL MILLS’ UNLAWFUL ACTS AND PRACTICES............................................ 73
10
           A.     General Mills Marketed and Continues to Market its Food Products
11                with Health and Wellness Claims that are Deceptive in Light of the
12                their High Added Sugar Content ....................................................................... 73
13
                  1.       General Mills Affirmatively Misrepresents that Some High-
14                         Sugar Products are “Healthy,” “Nutritious,” or “Wholesome” .............. 73
15
                  2.       General Mills Affirmatively Misrepresents that Consuming
16                         Some of its High-Sugar Products Will Promote Bodily Health,
17                         Prevention of Disease, or Weight Loss ................................................... 77

18                3.       Even When Not Stating So Expressly, General Mills Strongly
19                         Suggests Its High-Sugar Products are Healthy ....................................... 79

20                         a.        General Mills Touts Its High-Sugar Products’ Whole
21                                   Grain, Fiber, and Protein Content to Distract From their
                                     High Amounts of Added Sugar .................................................... 79
22
23                         b.        General Mills Leverages a Deceptive Industry
                                     “Certification” Program—the Whole Grains Council
24
                                     Stamp—to Make its High-Sugar Products Appear
25                                   Healthy .......................................................................................... 80
26
                           c.        General Mills Deceptively Omits, Intentionally Distracts
27                                   From, and Otherwise Downplays Its Foods’ High Added
                                     Sugar Content ............................................................................... 81
28
                                                    iii
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
          Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 5 of 130




 1          4.     General Mills Immorally Markets Some High-Sugar Products
                   to Children, Who Are Among the Most Vulnerable to the
 2
                   Dangers of Excess Added Sugar Consumption ...................................... 83
 3
 4          5.     General Mills Knows or Reasonably Should Know of the
                   Strong Scientific Evidence Demonstrating Its High-Sugar
 5                 Products are Unhealthy to Consume, But Fails to Warn
 6                 Consumers of the Known Dangers ......................................................... 84

 7          6.     General Mills Violates FDA Food Labeling Regulations ...................... 85
 8
                   a.      In Violation of State and Federal Regulations, General
 9                         Mills’ Health and Wellness Statements are False,
10                         Misleading, and Incomplete.......................................................... 85
11
                   b.      General Mills Violates Regulations Governing Health
12                         Claims ........................................................................................... 86
13
                           i.       “Can Help Lower Cholesterol” Claims .............................. 86
14
15                         ii.      Claims Linking Dietary Saturated Fat and
                                    Cholesterol and Risk of Coronary Heart Disease;
16                                  and Related Packaging Claims ........................................... 87
17
                           iii.     Claims Related to FDAMA-Authorized Health
18                                  Claims ................................................................................. 89
19
                           iv.      Health Claim Linking Low Sugar and Heart Health .......... 89
20
21                         v.       Health Claim Regarding Blood Pressure
                                    (Hypertension) .................................................................... 89
22
23                         vi.      Incomplete Health Claims .................................................. 89
24
                   c.      General Mills Makes an Unlawful Nutrient Content
25                         Claim on Chocolate Cheerios ....................................................... 90
26
     B.     General Mills Designed Deceptive Opposition Research to Justify the
27          High Amounts of Added Sugar in its Cereals ................................................... 91
28
                                             iv
     Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                  THIRD AMENDED CLASS ACTION COMPLAINT
                   Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 6 of 130




 1           C.       General Mills Used its Website and Other Online Fora—as
                      Referenced on the Products’ Packaging—to Spread Misinformation
 2
                      about the Dangers of Consuming the Added Sugar in its Cereals .................... 92
 3
 4           D.       The Foregoing Behaviors are Part of General Mills’ Longstanding
                      Policy, Practice, and Strategy of Marketing its High-Sugar Products as
 5                    Healthy in Order to Increase Sales and Profit ................................................. 103
 6
             E.       General Mills’ Policy and Practice of Marketing High-Sugar Products
 7                    as Healthy is Especially Harmful Because Consumers Generally Eat
 8                    More than One Serving of Cereal at a Time, Which General Mills
                      Knows .............................................................................................................. 103
 9
10   PLAINTIFFS’ PURCHASES, RELIANCE, AND INJURY .............................................. 105
11
             A.       Plaintiff Beverly Truxel................................................................................... 105
12
13           B.       Plaintiff Stephen Hadley.................................................................................. 108

14   CLASS ACTION ALLEGATIONS .................................................................................... 113
15
     CAUSES OF ACTION ........................................................................................................ 115
16
17   PRAYER FOR RELIEF ....................................................................................................... 122
18
     JURY DEMAND ................................................................................................................. 123
19
20
21
22
23
24
25
26
27
28
                                                       v
               Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                            THIRD AMENDED CLASS ACTION COMPLAINT
                Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 7 of 130




 1         Plaintiffs Bev Truxel and Stephen Hadley, on behalf of themselves, all others similarly
 2   situated, and the general public, by and through their undersigned counsel, hereby bring this
 3   action against General Mills Sales, Inc. (“General Mills”), and allege the following upon their
 4   own knowledge, or where they lack personal knowledge, upon information and belief
 5   including the investigation of their counsel.
 6                                         INTRODUCTION
 7         1.      The scientific evidence is compelling: Excessive consumption of added sugar is
 8   toxic to the human body. Experimentally sound, peer-reviewed studies and meta-analyses
 9   convincingly show that consuming excessive added sugar—any amount above approximately
10   5% of daily caloric intake—greatly increases the risk of heart disease, diabetes, liver disease,
11   and a wide variety of other chronic morbidity.
12         2.      Despite the compelling evidence that sugar acts as a chronic liver toxin,
13   detrimentally affecting health, to increase the price and sales of its products, General Mills
14   leverages a policy and practice of marketing high-sugar cereals with health and wellness
15   claims. These claims, however, are deceptive because they are incompatible with the
16   significant dangers of the excessive added sugar consumption to which these foods
17   contribute.
18         3.      Plaintiffs bring this action against General Mills on behalf of themselves, other
19   General Mills consumers, and the general public, primarily to enjoin General Mills from
20   continuing to engage in its practice of using deceptive health and wellness claims to market
21   high-sugar cereals.
22                                          THE PARTIES
23         4.      Plaintiff Beverly Truxel is a resident of San Juan Bautista, California.
24         5.      Plaintiff Stephen Hadley was a resident of Monterey, California at the date of
25   the filing of this action, and is now a resident of San Antonio, Texas.
26         6.      Defendant General Mills Sales, Inc. is a Delaware corporation with its principal
27   place of business at 1 General Mills Boulevard, Golden Valley, Minnesota 55426.
28
                                                    1
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                  Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 8 of 130




 1                                    JURISDICTION AND VENUE
 2          7.        This Court has jurisdiction over this action pursuant to 28 U.S.C. §
 3   1332(d)(2)(A), the Class Action Fairness Act, because the matter in controversy exceeds the
 4   sum or value of $5,000,000 exclusive of interest and costs, at least one member of the class
 5   of plaintiffs is a citizen of a state different from General Mills. In addition, more than two-
 6   thirds of the members of the class reside in states other than the state in which General Mills
 7   is a citizen and in which this case is filed, and therefore any exceptions to jurisdiction under
 8   28 U.S.C. § 1332(d) do not apply.
 9          8.        The Court has personal jurisdiction over General Mills pursuant to Cal. Code
10   Civ. P. § 410.10, as a result of General Mills’ substantial, continuous and systematic contacts
11   with the state, and because General Mills has purposely availed itself of the benefits and
12   privileges of conducting business activities within the state.
13          9.        Venue is proper in the Northern District of California pursuant to 28 U.S.C. §
14   1391(b) and (c), because General Mills resides (i.e., is subject to personal jurisdiction) in this
15   district, and a substantial part of the events or omissions giving rise to the claims occurred in
16   this district.
17                                                FACTS
18   A.     There Has Been a Recent Rise in Human Sugar Consumption
19          10.       Sugars are sweet, short-chain, soluble carbohydrates. Simple sugars are called
20   monosaccharides, while disaccharides are formed when two monosaccharides undergo a
21   condensation reaction. The three most common sugars in our diets are fructose, glucose, and
22   sucrose. Other sugars, like lactose, found in milk, and maltose, formed during the germination
23   of grains like barley, are not generally consumed in large amounts. Glucose is a
24   monosaccharide that occurs naturally in fruits and plant juices and is the primary product of
25   photosynthesis. Most ingested carbohydrates (like bread and pasta) are converted into glucose
26   during digestion, and glucose is the form of sugar transported around the body in the
27   bloodstream, and used by the cells for energy. Fructose is a monosaccharide that occurs
28   naturally in fruits and honey. It is the sweetest of the sugars. Sucrose is a disaccharide
                                                     2
             Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                          THIRD AMENDED CLASS ACTION COMPLAINT
                     Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 9 of 130




 1   comprised of one molecule of glucose chemically linked to one molecule of fructose. It is
 2   found in sugar cane and beets. Common table sugar is sucrose. During digestion and prior to
 3   blood absorption, enzymes called sucrases cleave a sucrose molecule into its constituent parts,
 4   glucose and fructose.
 5             11.     Humans’ consumption of sugar has shifted dramatically over time. Cro-Magnon
 6   men during the Paleolithic age were hunters and gatherers, with a diet mainly comprised of
 7   meat, high in protein, moderate in fat, and low in carbohydrates. Fruits and berries were the
 8   major source of carbohydrates, and starch consumption was low. 1 In 1200 B.C., a process
 9   was developed in India for extracting sugar in the form of cane juice called khanda, which is
10   where the word “candy” comes from. For nearly 3,000 years, sugar was rare, reserved for
11   nobility. The invention of the pot still in 1700 A.D., however, allowed mass production of
12   refined sugar. But it was still extraordinarily expensive until the middle of the 18th century,
13   when there was a worldwide growth in sugar production, including in America. Thus, humans
14   have been consuming sugar in substantial amounts for less than 300 years.
15             12.     For most of that time, Americans’ sugar consumption was almost exclusively
16   table sugar, with only small amounts of glucose and fructose ingested from fruit.2 And sugar
17   was a condiment, added to coffee or tea, with control over the amount eaten.
18             13.     In the 1960s, the food industry developed technologies to extract starch from
19   corn, then convert it to glucose, some of which could then be converted to fructose, leading
20   to the development of corn-derived sweeteners, most notably high-fructose corn syrup
21   (HFCS). 3 Although HFCS is comprised of both fructose and glucose, unlike with sucrose, the
22   fructose is not chemically bound to the glucose in a new molecule. Thus the fructose in HFCS
23
24   1
      Tappy, L., et al., “Metabolic Effects of Fructose in the Worldwide Increase in Obesity,”
25   Physiology Review, Vol. 90, 23-46, at 24 (2010) [hereinafter “Tappy, Metabolic Effects of
26   Fructose”].
     2
27       Id.
28   3
         Id. (citation omitted).
                                                       3
               Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                            THIRD AMENDED CLASS ACTION COMPLAINT
                 Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 10 of 130




 1   is referred to as “free” fructose. HFCS can be produced with different fructose-to-glucose
 2   ratios. The most common are HFCS-42 and HFCS-55, containing 42% and 55% fructose.
 3   Some HFCS, however, can be as much as 90% fructose, i.e., HFCS-90. Food manufacturers
 4   have recently begun referring to HFCS-90 on food label ingredients statements as simply
 5   “fructose.”
 6         14.     Fructose is sweeter than either glucose or sucrose. In fruit, it serves as a marker
 7   for foods that are nutritionally rich. Before the development of the worldwide sugar industry,
 8   fructose in the human diet was limited to items like honey, dates, raisins, molasses, figs,
 9   grapes, raw apples, apple juice, persimmons, and blueberries (which contain approximately
10   10-15% fructose). Food staples like milk, vegetables, and meat have essentially no fructose.
11   Thus, until relatively recently, human beings have had little dietary exposure to fructose.4
12         15.     But the low cost and long shelf-life of HFCS has contributed to a rapid increase
13   in its consumption over the last 45 years, and thus the consumption of fructose. Between 1970
14   and 2000, the United States’ yearly per capita HFCS consumption went from 0.292 kg per
15   person, to 33.4 kg per person, a greater than 100-fold increase.5
16         16.     Today, the majority of sugars in typical American diets are added to foods during
17   processing, preparation, or at the table.6 The two primary sources of added sugar in processed
18   food are HFCS and sucrose (i.e., granulated sugar used, for example, in baked goods). Added
19
20
21
22   4
      Bray, G., “How bad is fructose?,” American Journal of Clinical Nutrition, Vol. 86, 895-96
23   (2007) [hereinafter, “Bray, How Bad is Fructose?”].
24   5
       Bray, G.A., et al., “Consumption of high-fructose corn syrup in beverages may play a role
25   in the epidemic of obesity,” American Journal of Clinical Nutrition, Vol. 79, 537-43, at 537,
     540 (2004) [hereinafter “Bray, HFCS Role in Obesity Epidemic”].
26
27
     6
       U.S. Dep’t of Agric. & U.S. Dep’t of Health & Human Servs., “Dietary Guidelines for
     Americans,            2010,”         at         27         (2010)        available   at
28   http://www.health.gov/dietaryguidelines/dga2010/DietaryGuidelines2010.pdf.
                                                     4
             Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                          THIRD AMENDED CLASS ACTION COMPLAINT
                 Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 11 of 130




 1   sugar is in more than 74% of processed foods, 7 under more than 60 different names. 8
 2   Although the tendency is to associate sugar with sweets, added sugar is found in many savory
 3   processed foods, like bread, soup, and pasta sauce.
 4         17.     There has been a rise over the past 45 years in Americans’ consumption of added
 5   sugars. From 1970 to 2000, there was a 25% increase in available added sugars in the U.S. 9
 6   The American Heart Association found that between 1970 and 2005, sugars available for
 7   consumption increased by an average of 76 calories per day, from 25 teaspoons (400 calories)
 8   to 29.8 teaspoons (476 calories), a 19% increase.10 The Continuing Survey of Food Intake by
 9
10   7
      Ng, S.W., et al., “Use of caloric and non-caloric sweeteners in US consumer packaged foods,
     2005-9, Journal of the Academy of Nutrition and Dietetics, Vol. 112, No. 11, 1828-34 (2012).
11
12
     8
       Some examples: Agave nectar, Barbados sugar, Barley malt, Barley malt syrup, Beet sugar,
     Brown sugar, Buttered syrup, Cane juice, Cane juice crystals, Cane sugar, Caramel, Carob
13   syrup, Castor sugar, coconut palm sugar, Coconut sugar, Confectioner’s sugar, Corn
14   sweetener, Corn syrup, Corn syrup solids, Date sugar, Dehydrated case juice, Demerara
     sugar, Dextrin, Dextrose, Evaporated cane juice, Free-flowing brown sugars, Fructose, Fruit
15   juice, Fruit juice concentrate, Glucose, Glucose solids, Golden sugar, Golden syrup, Grape
16   sugar, High-Fructose Corn Syrup (HFCS), Honey, Icing sugar, Invert sugar, Malt syrup,
     Maltodextrin, Maltol, Maltose, Mannose, Maple syrup, Molasses, Muscovado, Palm sugar,
17   Panocha, Powdered sugar, Raw sugar, Refiner’s syrup, Rice syrup, Saccharose, Sorghum
18   Syrup, Sucrose, Sugar (granulated), Sweet Sorghum, Syrup, Treacle, Turbinado sugar, and
     Yellow sugar.
19
     9
       Bray, How Bad is Fructose?, supra n.4, at 895 (citing Havel, P.J., “Dietary fructose:
20
     implications for dysregulation of energy homeostasis and lipid/carbohydrate metabolism,
21   Nutrition Reviews, Vol. 63, 133-57 (2005) [hereinafter, “Havel, Dietary Fructose”]).
22   10
       Johnson, R.K., et al., on behalf of the American Heart Association Nutrition Committee of
23   the Council on Nutrition, Physical Activity, and Metabolism and Council on Epidemiology
     and Prevention, “Dietary Sugars Intake and Cardiovascular Health: A Scientific Statement
24   From the American Heart Association,” Circulation, Vol. 120, 1011-20, at 1016-17 (2009)
25   [hereinafter “AHA Scientific Statement”]. See also World Health Organization, Sugars intake
     for    adult    and      children:   Guideline”      (March     4,    2014)  available   at
26   http://www.who.int/nutrition/publications/guidelines/sugars_intake/en (Based on scientific
27   evidence, recommending adults and children reduce daily intake of free sugars to less than
     10% of total energy intake and noting that “[a] further reduction to below 5% or roughly 25
28   grams (6 teaspoons) per say would provide additional health benefits.”).
                                                     5
             Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                          THIRD AMENDED CLASS ACTION COMPLAINT
                    Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 12 of 130




 1   Individuals from 1994 to 1996 showed that the average person had a daily added sugars intake
 2   of 79 grams, equal to 316 calories and about 15% of energy intake. Those in the top one-third
 3   of fructose consumption ingested 137 grams of added sugars per day (548 calories, about
 4   26% of energy per day), and those in the top 10% of fructose consumption ingested 178 grams
 5   of fructose per day (712 calories, about 34% of energy). 11
 6            18.      In 2014, researchers analyzing data obtained from National Health and Nutrition
 7   Examination Survey (NHANES) showed that during the most recent period of 2005-2010,
 8   the mean percent of calories from added sugar in the American diet was 14.9%. Most adults,
 9   71.4%, consumed 10% or more of their calories from added sugar, while about 10% of adults
10   consumed 25% or more of their calories from added sugar. 12
11            19.      Today, “the vast majority of the U.S. population exceeds recommended intakes
12   of . . . added sugars.” 13 Despite some reduction in added sugar intake recently, “intakes of
13   added sugars are still very high . . . and are well above recommended limits . . . .” 14
14   Approximately 90% of the population exceeds recommended daily limits.15
15   B.       The Body’s Physiological Response to Excess Sugar Consumption
16            1.       The Body’s Response to Glucose
17            20.      The body needs some glucose, largely to meet the brain’s metabolic demands,
18
19   11
          Bray, How Bad is Fructose?, supra n.4, at 895.
20
     12
       Yang, Quanhe, et al., “Added Sugar Intake and Cardiovascular Diseases Mortality Among
21
     US Adults,” Journal of the American Medical Association, at E4-5 (published online Feb. 3,
22   2014) [hereinafter, “Yang, NHANES Analysis”].
23   13
        U.S. Dep’t of Agric. & U.S. Dep’t of Health & Human Servs., “Scientific Report of the
24   2015 Dietary Guidelines Advisory Committee: Advisory Report to the Secretary of Health
     and Human Services and the Secretary of Agriculture,” at 26 (February 2015), available at
25   http://www.health.gov/dietaryguidelines/2015-scientific-report/PDFs/Scientific-Report-of-
26   the-2015-Dietary-Guidelines-Advisory-Committee.pdf.

27   14
          Id. at 38.
28   15
          Id. at 35.
                                                       6
               Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                            THIRD AMENDED CLASS ACTION COMPLAINT
                 Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 13 of 130




 1   but also because all living cells use glucose for energy. Blood glucose levels below 25mg/dL
 2   may result in coma, seizure, or death, while levels consistently exceeding 180 mg/dL can
 3   cause long-term damage, including renal failure and atherosclerosis.
 4         21.     For these reasons, blood glucose concentration is tightly-regulated by
 5   homeostatic regulatory systems. When blood glucose rises after a meal, beta cells in the
 6   pancreas secrete insulin into the blood, which helps muscle, fat, and liver cells absorb the
 7   glucose for energy, lowering the blood sugar. Too little blood sugar stimulates the secretion
 8   of hormones that counteract the insulin and thus restore normal blood sugar.16
 9         22.     During certain steps in processing glucose, the body forms fructose. However,
10   unlike with glucose, there is no biological need for dietary fructose, i.e., fructose consumed
11   from food, whether fruit, honey, HFCS, or some other form. Moreover, unlike glucose,
12   fructose does not directly stimulate insulin secretion.
13         23.     The body processes glucose and fructose differently. With little processing,
14   fructose passes through the small intestine, into blood bound for the liver, so that it is taken
15   up nearly 100% for processing in the liver (a characteristic shared by substances commonly
16   referred to as poisons). By contrast, glucose is both “burned up” by cells directly, and
17   processed elsewhere outside the liver, so that the liver must process only 20% of glucose
18   consumed.
19         24.     So much glucose is burned up prior to liver processing, because all the body’s
20   cells contain a transporter that, when stimulated by insulin, takes in glucose from the blood.
21   By contrast, fructose can only be absorbed by cells that contain a different transporter, which
22   most cells lack.
23         25.     The liver is capable of processing relatively small amounts of sugar, meted out
24   slowly. This is one of the reasons that eating the fructose in fruit is not problematic: the fiber
25   slows the sugar’s uptake, and some sugars encased in fiber may not even be released, and
26
27
     16
       Ludwig, David S., “The Glycemic Index: Physiological Mechanisms Relating to Obesity,
     Diabetes, and Cardiovascular Disease,” Journal of the American Medical Association, Vol.
28   287, No. 18, 2414-23, at 2415 (May 8, 2002) (citation omitted).
                                                    7
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                  Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 14 of 130




 1   thus fruit consumption does not overwhelm the liver. Fruit also comes packaged with
 2   nutrients, like vitamins, that are beneficial for health, and sends satiation signals to the brain,
 3   telling it that the body is full.
 4          26.     Because the liver has some capacity to process sugar, there does appear to be a
 5   “safe” threshold of daily added sugar consumption, small enough not to overload the liver:
 6   approximately 5% of calories, or about 38 grams (9 teaspoons, 150 calories) per day for men,
 7   25 grams (6 teaspoons, 100 calories) per day for women, 17 and 12-15 grams (3-6 teaspoons,
 8   50-60 calories) for children depending on age and caloric needs. 18
 9          27.     But the long-term consumption of excess sugar can have dire physiological
10   consequences, acting as a chronic, dose-dependent liver toxin, overloading the liver and
11   causing chronic metabolic disease, also sometimes called metabolic syndrome, a cluster of
12   symptoms that, when present together, increase a person’s risk of chronic disease like
13   cardiovascular disease and type 2 diabetes.
14          28.     When excess sugar consumption overloads the liver, the glucose increases
15   insulin secretion, while the fructose gets turned into liver fat, causing insulin resistance. The
16   combination over time results in rapid and dramatic increases in blood glucose and insulin
17   concentrations. 19 Over time, individuals with frequent insulin secretion may develop insulin
18   resistance, where the body produces insulin but does not use it effectively, so that glucose
19   builds up in the blood instead of being absorbed by the cells. Because the muscle, fat, and
20
21   17
        AHA Scientific Statement, supra n.10. Similarly, the World Health Organization
22   recommends that no more than 10% of an adult’s calories—and ideally less than 5%—should
     come from added sugar or from natural sugars in honey, syrups, and fruit juice.
23
     18
       See “How Much Is Too Much?,” at http://www.sugarscience.org/the-growing-concern-of-
24
     overconsumption.
25   19
       Janssens, J.P., et al., “Effects of soft drink and table beer consumption on insulin response
26   in normal teenagers and carbohydrate drink in youngsters,” European Journal of Cancer
27   Prevention, Vol. 8, 289-95 (1999) (“In contrast to table beer, consumption of regular soft
     drinks induced a fast and dramatic increase in both glucose and insulin concentration within
28   a maximum 1 hour after consumption.”).
                                                       8
             Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                          THIRD AMENDED CLASS ACTION COMPLAINT
                    Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 15 of 130




 1   liver cells do not respond properly to insulin and thus cannot easily absorb glucose from the
 2   bloodstream, the body needs higher levels of insulin. Eventually the pancreas’ beta cells
 3   cannot keep up with this increasing demand, and over time can no longer produce enough
 4   insulin to overcome insulin resistance, so blood glucose levels remain high.
 5            29.     Currently, about two-thirds of the American population is overweight, about
 6   one-quarter to one-third is diabetic or pre-diabetic, and another one-quarter is hypertensive.
 7   Many Americans also have high serum triglycerides. Insulin resistance is a component of all
 8   of these health issues.
 9            30.     Energy deposition into fat cells by insulin stimulate them to secrete a hormone
10   called leptin, which is a natural appetite suppressant that tells the brain the body is full and
11   can stop eating. Generally, glucose suppresses the hunger hormone, ghrelin, and stimulates
12   leptin. But high insulin levels brought on by excess sugar consumption have been linked to
13   leptin resistance, where the brain is desensitized to the hormone and so no longer “hears” the
14   message to stop eating. 20 Because increased insulin makes the body feel hungry, excess sugar
15   consumption can create a vicious cycle in which the more sugar one eats, the hungrier one
16   feels.
17            2.      The Body’s Response to Fructose
18            31.     But it is the fructose, found in most processed foods, that appears to cause the
19   greatest harm in the shortest amount of time. Nearly all added sugars contain significant
20   amounts of fructose. For example, HFCS typically contains nearly 42% or 55% fructose,
21   while table sugar and other sweeteners, like cane sugar, contain 50% fructose.
22            32.     Fructose is the most lipophilic carbohydrate, meaning it easily converts to a
23   form, glycerol, that supports conversion to fats, including free fatty acids, a damaging form
24   of cholesterol called very low-density lipoprotein (VLDL), and triglycerides, which get stored
25
26
     20
       Shapiro, A., et al., “Fructose-induced leptin resistance exacerbates weight gain in response
27   to subsequent high-fat feeding,” American Journal of Physiology, Regulatory, Integrative
28   and Comparative Physiology, Vol. 295, No. 5, R1370-75 (2008).
                                                       9
               Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                            THIRD AMENDED CLASS ACTION COMPLAINT
                 Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 16 of 130




 1   as fat. Studies in humans and animals have shown that fructose is preferentially metabolized
 2   to lipid (fat) in the liver, leading to increased triglyceride levels, which are associated with
 3   insulin resistance and cardiovascular disease.21 Fatty acids created during fructose
 4   metabolism accumulate as fat droplets in the liver, also causing insulin resistance, as well as
 5   non-alcoholic fatty liver disease. In addition, when the liver turns excess sugar into liver fat
 6   and becomes insulin resistant, that generates hyperinsulinemia, which drives energy storage
 7   into body fat.
 8         33.     Glucose does not do this. Following consumption of 120 calories of glucose,
 9   less than 1 calorie should be stored as fat, while 120 calories of fructose should result in 40
10   calories being stored as fat.
11         34.     The metabolism of fructose also creates several waste products and toxins,
12   including uric acid, which drives up blood pressure, causes gout, and is a risk factor for
13   cardiovascular disease because the production of uric acid utilizes nitric oxide, a key
14   modulator of vascular function, and causes inflammation. Experimental human studies
15   confirm that fructose feeding raises serum uric acid levels. 22
16         35.     Moreover, fructose interferes with the brain’s communication with leptin, which
17   may result in overeating. And while glucose suppresses ghrelin, thus reducing hunger,
18   fructose has no effect on ghrelin.
19
20
21
     21
       Elliot, S.S., et al., “Fructose, weight gain, and the insulin resistance syndrome,” American
22
     Journal of Clinical Nutrition, Vol. 76, 911-22 (2002) [hereinafter, “Elliot, Fructose & Insulin
23   Resistance”]; Bray, How Bad is Fructose?, supra n.4; Havel, Dietary Fructose, supra n.9.
24   22
       Nguyen, S., et al., “Sugar Sweetened Beverages, Serum Uric Acid, and Blood Pressure in
25   Adolescents,” Journal of Pediatrics, Vol. 154, No. 6, 807-13 (June 2009) (citations omitted)
     [hereinafter, “Nguyen, Serum Uric Acid”]; Johnson, R.J., “Potential role of sugar (fructose)
26   in the epidemic of hypertension, obesity and the metabolic syndrome, diabetes, kidney
27   disease, and cardiovascular disease,” American Journal of Clinical Nutrition, Vol. 86, 899-
     906 (2007); Nakagawa, T., et al., “A causal role for uric acid in fructose-induced metabolic
28   syndrome,” American Journal of Physiology, Vol. 290, F625-31 (2006).
                                                    10
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                 Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 17 of 130




 1         3.      The Addiction Response
 2         36.     Research shows that, for some people, eating sugar produces characteristics of
 3   craving and withdrawal, along with chemical changes in the brain’s reward center, the limbic
 4   region, which can be similar to those of people addicted to drugs like cocaine and alcohol.23
 5   These changes are linked to a heightened craving for more sugar. 24 This can create a vicious
 6   cycle leading to chronic illness.
 7   C.    There Has Been a Dramatic Rise in Obesity & Chronic Disease That Parallels the
 8         Rise in Human Sugar Consumption
 9         37.     As noted above, there was a dramatic rise in Americans’ use of sugar, first in the
10   mid-18th century, then again starting in the United States in about 1970, with the introduction
11   into the market of HFCS. Concurrently with these changes in the diet have been alarming
12   rises in obesity and chronic disease.
13         38.     In 1924, New York City health commissioner Haven Emerson noted a seven-
14   fold increase in diabetes rate in the city. In 1931, Dr. Paul Dudley White, a cardiologist at
15   Massachusetts General Hospital, warned of an epidemic of heart disease. And in 1988,
16   scientists learned about the advent of adolescent type 2 diabetes.
17         39.     In 2004, researchers reported their analysis of food consumption patterns from
18   1967 to 2000. Noting that HFCS consumption increased more than 1,000% from 1970 to
19   1990, “far exceeding the changes in intake of any other food or food group,” researchers
20   found this “mirrors the rapid increase in obesity” seen during the same period, as
21   demonstrated in the below graphic.25
22
23
     23
       Volkow, N.D., et al., “Drug addiction: the neurobiology of behavior gone awry,” Nature
     Reviews Neuroscience, Vol. 5, No. 12, 963-70 (2004); Brownell, K.D., et al., “Food and
24   addiction: A comprehensive handbook,” Oxford University Press (2012).
25   24
        Avena, N., “Evidence for sugar addiction: behavioral and neurochemical effects of
26   intermittent, excessive sugar intake,” Neuroscience Behavior Review, Vol. 52, No. 1, 20-39
     (2008).
27   25
       Bray, HFCS Role in Obesity Epidemic, supra n.5, at 537, 540-41 & Table 2; see also
28   Flegal, K.M., et al., “Prevalence and trends in obesity among US adults, 1999-2000,” Journal
                                                     11
             Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                          THIRD AMENDED CLASS ACTION COMPLAINT
                 Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 18 of 130




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12         40.     Besides the compelling circumstantial evidence that increased sugar
13   consumption has led to chronic disease, there is substantial research showing the causal
14   mechanisms of disease and demonstrating substantial increased risk of chronic disease with
15   excess sugar consumption.
16   D.    There is Substantial Scientific Evidence That Excess Sugar Consumption Causes
17         Metabolic Syndrome, Cardiovascular Disease, Type 2 Diabetes, and Other
18         Morbidity
19         41.     Research shows that overloading the mitochondria—the energy-burning
20   factories within the cells—in any given organ will manifest various forms of chronic
21   metabolic disease. Whatever organ becomes insulin resistant manifests its own chronic
22   metabolic disease. For example, insulin resistance of the liver leads to type 2 diabetes. Insulin
23   resistance of the brain causes Alzheimer’s disease. Insulin resistance of the kidney leads to
24   chronic renal disease.
25         42.     After artificial trans fat, the chemical that most overloads mitochondria is sugar.
26
27   of the American Medical Association, Vol. 288, 1723-27 (2002); Putnam, J.J., et al., “Food
     consumption, prices and expenditures, 1970-97,” U.S. Department of Agriculture Economic
28   Research Service statistical bulletin no. 695 (April 1999).
                                                     12
             Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                          THIRD AMENDED CLASS ACTION COMPLAINT
                  Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 19 of 130




 1          1.      Excess Sugar Consumption Causes Metabolic Syndrome
 2          43.     Excess consumption of added sugar leads to metabolic syndrome by stressing
 3   and damaging crucial organs, including the pancreas and liver. When the pancreas, which
 4   produces insulin, becomes overworked, it can fail to regulate blood sugar properly. Large
 5   doses of fructose can overwhelm the liver, which metabolizes fructose. In the process, the
 6   liver will convert excess fructose to fat, which is stored in the liver and released into the
 7   bloodstream. This process contributes to key elements of metabolic syndrome, including high
 8   blood fats and triglycerides, high cholesterol, high blood pressure, and extra body fat,
 9   especially in the belly. 26
10          44.     Metabolic disease has been linked to type 2 diabetes, cardiovascular disease,
11   obesity, polycystic ovary syndrome, nonalcoholic fatty liver disease, and chronic kidney
12   disease, and is defined as the presence of any three of the following:
13                  a.    Large Waist Size (35” or more for women, 40” or more for men);
14                  b.    High triglycerides (150mg/dL or higher, or use of cholesterol
15                        medication);

16                  c.    High total cholesterol, or HDL levels under 50mg/dL for women,
                          and 40 mg for men;
17
18                  d.    High blood pressure (135/85 mm or higher); or

19                  e.    High blood sugar (100mg/dL or higher).
20          45.     More generally, “metabolic abnormalities that are typical of the so-called
21   metabolic syndrome . . . includ[e] insulin resistance, impaired glucose tolerance, high
22   concentrations of circulating triacylglycerols, low concentrations of HDLs, and high
23
24
25
26
     26
       Te Morenga, L., et al., “Dietary sugars and body weight: systematic review and meta-
27   analyses of randomized controlled trials and cohort studies,” BJM (January 2013)
28   [hereinafter, “Te Morenga, Dietary Sugars & Body Weight”].
                                                     13
             Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                          THIRD AMENDED CLASS ACTION COMPLAINT
                 Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 20 of 130




 1   concentrations of small, dense LDLs.”27
 2         46.      56 million Americans have metabolic syndrome, or about 22.9% over the age of
 3   20, placing them at higher risk for chronic disease.
 4         47.      In 2010, Harvard researchers published a meta-analysis of three studies,
 5   involving 19,431 participants, concerning the effect of consuming sugar-sweetened
 6   beverages on risk for metabolic syndrome. They found participants in the highest quantile of
 7   1-2 servings per day28 had an average 20% greater risk of developing metabolic syndrome
 8   than did those in the lowest quantile of less than 1 serving per day, showing “a clear link
 9   between SSB consumption and risk of metabolic syndrome . . . .” 29
10         48.      Researchers who studied the incidence of metabolic syndrome and its
11   components in relation to soft drink consumption in more than 6,000 participants in the
12   Framingham Heart Study found that individuals who consumed 1 or more soft drinks per day
13   (i.e., 140-150 calories and 35-37.5 grams of sugar or more) had a 48% higher prevalence of
14   metabolic syndrome than infrequent consumers, those who drank less than 1 soft drink per
15   day. In addition, the frequent-consumer group had a 44% higher risk of developing metabolic
16   syndrome. 30
17         49.      Recently, researchers concluded a study to determine whether the detrimental
18
19   27
       Fried, S.K., “Sugars, hypertriglyceridemia, and cardiovascular disease,” American Journal
20   of Clinical Nutrition, Vol. 78 (suppl.), 873S-80S, at 873S (2003) [hereinafter, “Fried,
     Hypertriglyceridemia”].
21
22
     28
       Because 1 sugar-sweetened beverage typically has 140-150 calories and 35-37.5 grams of
     sugar per 12-ounce serving, this is equivalent to between 140 and 300 calories per day, and
23   35 to 75 grams of sugar per day.
24   29
       Malik, Vasanti S., et al., “Sugar-Sweetened Beverages and Risk of Metabolic Syndrome
25   and Type 2 Diabetes,” Diabetes Care, Vol. 33, No. 11, 2477-83, at 2477, 2480-81 (November
     2010) [hereinafter “Malik, 2010 Meta-Analysis”].
26
27
     30
       Dhingra, R., et al., “Soft Drink Consumption and Risk of Developing Cardiometabolic Risk
     Factors and the Metabolic Syndrome in Middle-Aged Adults in the Community,”
28   Circulation, Vol. 116, 480-88 (2007) [hereinafter “Dhingra, Cardiometabolic Risk”].
                                                    14
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                          THIRD AMENDED CLASS ACTION COMPLAINT
                    Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 21 of 130




 1   effects of dietary sugar were due to extremely high dosing, excess calories, or because of its
 2   effects on weight gain, rather than caused by sugar consumption directly. 31 In other words,
 3   the researchers dissociated the metabolic effects of dietary sugar from its calories and effects
 4   on weight gain.
 5            50.     Because the researchers did not want to give subjects sugar to see if they got
 6   sick, they instead took sugar away from people who were already sick to see if they got well.
 7   But if subjects lost weight, critics would argue that the drop in calories or weight loss was the
 8   reason for the clinical improvement. Therefore, the researchers designed the study to be
 9   isocaloric, by giving back to subjects the same number of calories in starch that were taken
10   away in sugar. The study involved 43 children, ages 8 to 19, each obese with at least one
11   other co-morbidity demonstrating metabolic problems. All were high consumers of added
12   sugar in their diets. 32
13            51.     To perform the study, researchers assessed subjects’ home diets by two
14   questionnaires to determine how many calories, and how much fat, protein, and carbohydrate
15   they were eating. Subjects were then tested at a hospital based on their home diets. Then, for
16   the next 9 days, researchers catered the subjects’ meals. The macronutrient percentages of
17   fat, protein, and carbohydrate were not changed. Subjects were fed them the same calories
18   and percent of each macronutrient as their home diet; but within the carbohydrate fraction,
19   researchers took the added sugar out, and substituted starch. For example, researchers took
20   pastries out, and put bagels in; took yogurt out, and put baked potato chips in; took chicken
21   teriyaki out, and put turkey hot dogs in (although subjects were still given whole fruit).
22   Researchers reduced subjects’ dietary sugar consumption from 28% to 10% of calories.
23   Researchers also gave subjects a scale to take home, and each day they would weigh
24
25
     31
       Robert H. Lustig, et al., “Isocaloric Fructose Restriction and Metabolic Improvement in
26
     Children with Obesity and Metabolic Syndrome,” Pediatric Obesity, Vol. 24, No. 2, 453-60
27   (Feb. 2016).
28   32
          See id. at 453-54.
                                                       15
               Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                            THIRD AMENDED CLASS ACTION COMPLAINT
                    Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 22 of 130




 1   themselves. If they were losing weight, they were instructed to eat more. The goal was for
 2   subjects to remain weight-stable over the 10 days of study. On the final day, subjects came
 3   back to the hospital for testing on their experimental low-added sugar diet. The study team
 4   analyzed the pre- and post-data in a blinded fashion so as not to introduce bias.33
 5            52.     Researchers analyzed three types of data. First, diastolic blood pressure
 6   decreased by 5 points. Second, baseline blood levels of analytes associated with metabolic
 7   disease, such as lipids, liver function tests, and lactate (a measure of metabolic performance)
 8   all improved significantly. Third, fasting glucose decreased by 5 points. Glucose tolerance
 9   improved markedly, and fasting insulin levels fell by 50%. Each of these results was highly-
10   statistically-significant.34
11            53.     In sum, the study indicated that subjects improved their metabolic status in just
12   10 days, even while eating processed food, by just removing added sugar and substituting
13   starch. The metabolic improvement, moreover, was unrelated to changes in weight or body
14   fat.
15            2.      Excess Sugar Consumption Causes Type 2 Diabetes
16            54.     Diabetes affects 25.8 million Americans, and can cause kidney failure, lower-
17   limb amputation, and blindness. In addition, diabetes doubles the risk of colon and pancreatic
18   cancers and is strongly associated with coronary artery disease and Alzheimer’s disease. 35
19            55.     In 2010, Harvard researchers also performed a meta-analysis of 8 studies
20   concerning sugar-sweetened beverage consumption and risk of type 2 diabetes, involving a
21
22   33
          See id. at 454-55.
23
     34
          See id. at 455-56.
24
25
     35
        Aranceta Bartrina, J. et al., “Association between sucrose intake and cancer: a review of
     the evidence,” Nutrición Hospitalaria, Vol. 28 (Suppl. 4), 95-105 (2013); Garcia-Jimenez,
26   C., “A new link between diabetes and cancer: enhanced WNT/beta-catenin signaling by high
27   glucose,” Journal of Molecular Endrocrinology, Vol. 52, No. 1 (2014); Linden, G.J., “All-
     cause mortality and periodontitis in 60-70-year-old men: a prospective cohort study,” Journal
28   of Clinical Periodontal, Vol. 39, No. 1, 940-46 (October 2012).
                                                     16
             Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                          THIRD AMENDED CLASS ACTION COMPLAINT
                      Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 23 of 130




 1   total of 310,819 participants. They concluded that individuals in the highest quantile of SSB
 2   intake had an average 26% greater risk of developing type 2 diabetes than those in the lowest
 3   quantile.36 Moreover, “larger studies with longer durations of follow-up tended to show
 4   stronger associations.” 37 Thus, the meta-analysis showed “a clear link between SSB
 5   consumption and risk of . . . type 2 diabetes.” 38
 6              56.     An analysis of data for more than 50,000 women from the Nurses’ Health
 7   Study, 39 during two 4-year periods (1991-1995, and 1995-1999), showed, after adjusting for
 8   confounding factors, that women who consumed 1 or more sugar-sweetened soft drink per
 9   day (i.e., 140-150 calories and 35-37.5 grams of sugar), had an 83% greater relative risk of
10   type 2 diabetes compared with those who consumed less than 1 such beverage per month, and
11   women who consumed 1 or more fruit punch drinks per day had a 100% greater relative risk
12   of type 2 diabetes. 40
13              57.     The result of this analysis shows a statistically significant linear trend with
14   increasing sugar consumption.41
15
16
     36
          Malik, 2010 Meta-Analysis, supra n.29 at 2477, 2480.

17   37
          Id. at 2481.
18   38
          Id.
19   39
        The Nurses’ Health Study was established at Harvard in 1976, and the Nurses’ Health Study
20   II, in 1989. Both are long-term epidemiological studies conducted on women’s health. The
     study followed 121,700 women registered nurses since 1976, and 116,000 female nurses
21   since 1989, to assess risk factors for cancer, diabetes, and cardiovascular disease. The Nurses’
22   Health Studies are among the largest investigations into risk factors for major chronic disease
     in women ever conducted. See generally “The Nurses’ Health Study,” at
23   http://www.channing.harvard.edu/nhs.
24   40
       Schulze, M.B., et al., “Sugar-Sweetened Beverages, Weight Gain, and Incidence of Type
25   2 Diabetes in Young and Middle-Aged Women,” Journal of the American Medical
26   Association, Vol. 292, No. 8, 927-34 (Aug. 25, 2004) [hereinafter “Schulze, Diabetes in
     Young & Middle-Aged Women”].
27   41
       Hu, F.B., et al., “Sugar-sweetened beverages and risk of obesity and type 2 diabetes:
28   Epidemioligic evidence,” Physiology & Behavior, Vol. 100, 47-54 (2010).
                                                   17
           Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                        THIRD AMENDED CLASS ACTION COMPLAINT
                 Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 24 of 130




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13         58.     A prospective cohort study of more than 43,000 African American women
14   between 1995 and 2001 showed that the incidence of type 2 diabetes was higher with higher
15   intake of both sugar-sweetened soft drinks and fruit drinks. After adjusting for confounding
16   variables, those who drank 2 or more soft drinks per day (i.e., 140-300 calories and 35-75
17   grams of sugar) showed a 24% greater risk of type 2 diabetes, and those who drank 2 or more
18   fruit drinks per day showed a 31% greater risk of type 2 diabetes, than those who drank 1 or
19   less such drinks per month. 42
20         59.     A large cohort study of more than 70,000 women from the Nurses’ Health Study
21   followed for 18 years showed that those who consumed 2 to 3 apple, grapefruit, and orange
22   juices per day (280-450 calories and 75-112.5 grams of sugar) had an 18% greater risk of
23   type 2 diabetes than women who consumed less than 1 sugar-sweetened beverage per month.
24
25
26
27
     42
       Palmer, J.R., et al., “Sugar-Sweetened Beverages and Incidence of Type 2 Diabetes
     Mellitus in African American Women,” Archive of internal Medicine, Vol. 168, No. 14,
28   1487-82 (July 28, 2008) [hereinafter “Palmer, Diabetes in African American Women”].
                                                    18
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                  Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 25 of 130




 1   The data also showed a linear trend with increased consumption, as demonstrated below. 43
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16          60.     An analysis of more than 40,000 men from the Health Professionals Follow-Up
17   Study, a prospective cohort study conducted over a 20-year period, found that, after adjusting
18   for age and a wide variety of other confounders, those in the top quartile of sugar-sweetened
19   beverage intake had a 24% greater risk of type 2 diabetes than those in the bottom quartile,
20   while consumption of artificially-sweetened beverages, after adjustment, showed no
21   association. 44
22          61.     Most convincingly, an econometric analysis of repeated cross-sectional data
23   published in 2013 established a causal relationship between sugar availability and type 2
24
25    Bazzano, L.A., et al., “Intake of fruit, vegetables, and fruit juices and risk of diabetes in
     43

     women,” Diabetes Care, Vol. 31, 1311-17 (2008).
26
27
     44
       de Konig, L., et al., “Sugar-sweetened and artificially sweetened beverage consumption
     and risk of type 2 diabetes in men,” American Journal of Clinical Nutrition, Vol. 93, 1321-
28   27 (2011).
                                                    19
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                      Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 26 of 130




 1   diabetes. After adjusting for a wide range of confounding factors, researchers found that an
 2   increase of 150 calories per day related to an insignificant 0.1% rise in diabetes prevalence
 3   by country, while an increase of 150 calories per day in sugar related to a 1.1% rise in diabetes
 4   prevalence by country, a statically-significant 11-fold difference. 45
 5              3.      Excess Sugar Consumption Causes Cardiovascular Disease
 6              62.     Sixteen million Americans have heart disease, which is the number one killer in
 7   the United States. 46
 8              63.     Data obtained from NHANES surveys during the periods of 1988-1994, 1999-
 9   2004, and 2005-2010, after adjusting for a wide variety of other factors, demonstrate that
10   those who consumed between 10% - 24.9% of their calories from added sugars had a 30%
11   greater risk of cardiovascular disease (CVD) mortality than those who consumed 5% or less
12   of their calories from added sugar. In addition, those who consumed 25% or more of their
13   calories from added sugars had an average 275% greater risk of CVD mortality than those
14   who consumed less than 5% of calories from added sugar.47
15              64.     Similarly, when compared to those who consumed approximately 8% of calories
16   from added sugar, participants who consumed approximately 17% - 21% (the 4th quintile) of
17   calories from added sugar had a 38% higher risk of CVD mortality, while the relative risk
18   was more than double for those who consumed 21% or more of calories from added sugar
19   (the 5th quintile). Thus, “[t]he risk of CVD mortality increased exponentially with increasing
20   usual percentage of calories from added sugar,”48 as demonstrated in the chart below.
21
22
     45
       Basu, S., et al., “The Relationship of Sugar to Population-Level Diabetes Prevelance: An
23
     Econometric Analysis of Repeated Cross-Sectional Data,” PLOS Online, Vol. 8, Issue 2
24   (February 27, 2013).
25   46
        Gaddam, K.K., et al., “Metabolic syndrome and heart failure—the risk, paradox, and
26   treatment,” Current Hypertension Reports, Vol. 13, No. 2, 142-48 (2011).

27   47
          Yang, NHANES Analysis, supra n.12 at E4-5.
28   48
          Id.
                                                         20
                 Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                              THIRD AMENDED CLASS ACTION COMPLAINT
                    Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 27 of 130




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13            65.      The NHANES analysis also found “a significant association between sugar-
14   sweetened beverage consumption and risk of CVD mortality,” with an average 29% greater
15   risk of CVD mortality “when comparing participants who consumed 7 or more servings/wk
16   (360 mL per serving) with those who consumed 1 serving/wk or less . . . .” 49 The study
17   concluded that “most US adults consume more added sugar than is recommended for a
18   healthy diet. A higher percentage of calories from added sugar is associated with significantly
19   increased risk of CVD mortality. In addition, regular consumption of sugar-sweetened
20   beverages is associated with elevated CVD mortality.” 50
21            66.      The Nurses’ Health Study found that, after adjusting for other unhealthy lifestyle
22   factors, those who consumed two or more sugar-sweetened beverages per day (280 calories
23   and 70 grams of sugar or more) had a 35% greater risk of coronary heart disease compared
24
25
26
27   49
          Id. at E6.
28   50
          Id. at E8.
                                                       21
               Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                            THIRD AMENDED CLASS ACTION COMPLAINT
                 Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 28 of 130




 1   with infrequent consumers. 51
 2         4.      Excess Sugar Consumption Causes Liver Disease
 3         67.     Fructose consumption causes serious liver disease, including non-alcoholic fatty
 4   liver disease (NAFLD), characterized by excess fat build-up in the liver. Five percent of these
 5   cases develop into non-alcoholic steatohepatitis (NASH), scarring as the liver tries to heal its
 6   injuries, which gradually cuts off vital blood flow to the liver. About 25% of NASH patients
 7   progress to non-alcoholic liver cirrhosis, which requires a liver transplant or can lead to
 8   death.52
 9         68.     Since 1980, the incidence of NAFLD and NASH has doubled, along with the
10   rise of fructose consumption, with approximately 6 million Americans estimated to have
11   progressed to NASH and 600,000 to Nash-related cirrhosis. Most people with NASH also
12   have type 2 diabetes. NASH is now the third-leading reason for liver transplant in America.53
13         69.     Moreover, because the liver metabolizes sugar virtually identically to alcohol,
14   the U.S. is now seeing for the first time alcohol-related diseases in children. Conservative
15   estimates are that 31% of American adults, and 13% of American children suffer from
16   NAFLD. 54
17
18    Fung T.T., et al., “Sweetened beverage consumption and risk of coronary heart disease in
     51

     women,” American Journal of Clinical Nutrition, Vol. 89 at 1037-42 (February 2009).
19
20
     52
        Farrell, G.C., et al., “Nonalcoholic fatty liver disease: from steatosis to cirrhosis,”
     Hepatology, Vol. 433, No. 2 (Suppl. 1), S99-S112 (February 2006); Powell, E.E., et al., “The
21   Natural History of Nonalcoholic Steatohepatitis: A Follow-up Study of Forty-two Patients
22   for Up to 21 Years,” Hepatology, Vol. 11, No. 1 (1990).

23   53
        Charlton, M.R., et al., “Frequency and outcomes of liver transplantation for nonalcoholic
     steatohepatitis in the United States,” Gastroenterology, Vol. 141, No. 4, 1249-53 (October
24
     2011).
25   54
        Lindback, S.M., et al., “Pediatric Nonalcoholic Fatty Liver Disease: A Comprehensive
26   Review,” Advances in Pediatrics, Vol. 57, No. 1, 85-140 (2010); Lazo, M. et al., “The
27   Epidemiology of Nonalcoholic Fatty Liver Disease: A Global Perspective,” Seminars in Liver
     Disease, Vol. 28, No. 4, 339-50 (2008); Schwimmer, J.B., et al., “Prevalence of Fatty Liver
28   in Children and Adolescents,” Pediatrics, Vol. 118, No. 4, 1388-93 (2006); Browning, J.D.,
                                                    22
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                 Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 29 of 130




 1         5.      Excess Sugar Consumption Causes Obesity
 2         70.     Excess sugar consumption also leads to weight gain and obesity because insulin
 3   secreted in response to sugar intake instructs the cells to store excess energy as fat. This
 4   excess weight can then exacerbate the problems of excess sugar consumption, because excess
 5   fat, particularly around the waist, is in itself a primary cause of insulin resistance, another
 6   vicious cycle. Studies have shown that belly fat produces hormones and other substances that
 7   can cause insulin resistance, high blood pressure, abnormal cholesterol levels, and
 8   cardiovascular disease. And belly fat plays a part in the development of chronic inflammation
 9   in the body, which can cause damage over time without any signs or symptoms. Complex
10   interactions in fat tissue draw immune cells to the area, which triggers low-level chronic
11   inflammation. This in turn contributes even more to insulin resistance, type 2 diabetes, and
12   cardiovascular disease.
13         71.     Based on a meta-analysis of 30 studies between 1966 and 2005, Harvard
14   researchers found “strong evidence for the independent role of the intake of sugar-sweetened
15   beverages, particularly soda, in the promotion of weight gain and obesity in children and
16   adolescents. Findings from prospective cohort studies conducted in adults, taken in
17   conjunction with results from short-term feeding trials, also support a positive association
18   between soda consumption and weight gain, obesity, or both.”55
19         72.     A recent meta-analysis by Harvard researchers evaluating change in Body Mass
20   Index per increase in 1 serving of sugar-sweetened beverages per day found a significant
21   positive association between beverage intake and weight gain.56
22
23   et al., “Prevalence of hepatic steatosis in an urban population in the United States: Impact of
24   ethnicity,” Hepatology, Vol. 40, No. 6, 1387-95 (2004).

25   55
       Malik, V.S., et al., “Intake of sugar-sweetened beverages and weight gain: a systematic
     review,” American Journal of Clinical Nutrition, Vol. 84, 274-88 (2006).
26
27
     56
        Malik, V.S., et al., “Sugar-sweetened beverages and BMI in children and adolescents:
     reanalyses of a meta-analysis,” American Journal of Clinical Nutrition, Vol. 29, 438-39
28   (2009).
                                                     23
             Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                          THIRD AMENDED CLASS ACTION COMPLAINT
                    Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 30 of 130




 1            73.     One study of more than 2,000 2.5-year-old children followed for 3 years found
 2   that those who regularly consumed sugar-sweetened beverages between meals had a 240%
 3   better chance of being overweight than non-consumers. 57
 4            74.     An analysis of data for more than 50,000 women from the Nurses’ Health Study
 5   during two 4-year periods showed that weight gain over a 4-year period was highest among
 6   women who increased their sugar-sweetened beverage consumption from 1 or fewer drinks
 7   per week, to 1 or more drinks per day (8.0 kg gain during the 2 periods), and smallest among
 8   women who decreased their consumption or maintained a low intake level (2.8 kg gain). 58
 9            75.     A study of more than 40,000 African American women over 10 years had similar
10   results. After adjusting for confounding factors, those who increased sugar-sweetened
11   beverage intake from less than 1 serving per week, to more than 1 serving per day, gained the
12   most weight (6.8 kg), while women who decreased their intake gained the least (4.1 kg).59
13            76.     A study of more than 6,000 participants in the Framingham Heart Study found
14   those who consumed more than 1 soft drink per day had a 31% greater risk of obesity than
15   those who consumed less than 1 soft drink per day. 60
16            77.     The link between sugar intake and weight gain was also demonstrated in a
17   randomized, controlled intervention study, where “[a] simple 12 month school based
18   intervention focused on reducing consumption of carbonated drinks resulted in significant
19   differences in the proportion of overweight children in the control and intervention groups,”
20   as demonstrated in the chart below.
21
22
23   57
        Dubois, L., et al., “Regular sugar-sweetened beverage consumption between meals
24   increases risk of overweight among preschool-aged children,” Journal of the American
     Dietetic Association, Vol. 107, Issue 6, 924-34 (2007).
25
26
     58
          Schulze, Diabetes in Young & Middle-Aged Women, supra n.40.

27   59
          Palmer, Diabetes in African American Women, supra n.42.
28   60
          Dhingra, Cardiometabolic Risk, supra n.30.
                                                      24
              Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                           THIRD AMENDED CLASS ACTION COMPLAINT
                 Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 31 of 130




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11   At a three-year follow-up, however, the significant difference seen between the groups after
12   a year of focused education was no longer evident, with overweight more prevalent in both
13   groups, providing further support for the link between sugar and weight gain. 61
14         78.     Similarly, experimental short-term feeding studies comparing sugar-sweetened
15   beverages to artificially-sweetened beverages have illustrated that consumption of the former
16   leads to greater weight gain. As demonstrated in the chart below, one 10-week trial involving
17   more than 40 men and women demonstrated that the group that consumed daily supplements
18   of sucrose (for 28% of total energy) increased body weight and fat mass, by 1.6 kg for men
19   and 1.3 kg for women, while the group that was supplemented with artificial sweeteners lost
20   weight—1.0 kg for men and 0.3 kg for women. 62
21
22   61
        James, J. et al., “Preventing childhood obesity: two year follow-up results from the
23   Christchurch obesity prevention programme in schools (CHOPPS),” BJM, Vol. 335, 762
     (2007) (discussing James, J., et al., “Preventing childhood obesity by reducing consumption
24
     of carbonated drinks: cluster randomized controlled trial,” BJM, Vol. 328, 1237 (April 27,
25   2004)).
26   62
        Raben, A., et al., “Sucrose compared with artificial sweeteners: different effects on ad
27   libitum food intake and body weight after 10 wk of supplementation in overweight subjects,”
     American Journal of Clinical Nutrition, Vol. 76, 721-29 (2002) [hereinafter, “Raben, Sucrose
28   vs. Artificial Sweeteners”].
                                                     25
             Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                          THIRD AMENDED CLASS ACTION COMPLAINT
                 Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 32 of 130




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11         79.     In another, 3-week study, researchers gave normal-weight subjects 1150 grams
12   of soda per day, sweetened with either aspartame or HFCS. The experiment found that
13   drinking artificially-sweetened soda reduced calorie intake and body weight of men, while
14   drinking HFCS-sweetened soda significantly increased calorie intake and body weight of
15   both sexes, as demonstrated in the chart below.63
16
17
18
19
20
21
22
23
24
25
26
27
     63
       Tordoff, M.G., et al., “Effect of drinking soda sweetened with aspartame or high-fructose
     corn syrup on food intake and body weight,” American Journal of Clinical Nutrition, Vol.
28   51, 963-69 (1990).
                                                    26
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                   Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 33 of 130




 1           6.      Excess Sugar Consumption Causes Inflammation
 2           80.     Inflammation has been associated with type 2 diabetes, myocardial infarction,
 3   and stroke, as well as weight gain and obesity. 64
 4           81.     A 10-week study comparing a group whose sucrose intake was increased by
 5   151% to a group whose intake was decreased by 42% showed the former’s blood
 6   concentration of the biological markers for inflammation, haptoglobin, transferrin, and C-
 7   reactive protein, increased by 13%, 5%, and 6%, respectively, while the later group’s
 8   concentrations decreased by 16%, 2%, and 26% respectively. 65
 9           82.     In a prospective, randomized, controlled crossover trial, 29 subjects were studied
10   over six 3-week interventions in which they either consumed various amounts of fructose,
11   glucose, or sucrose, or received dietary advice to consume low amounts of fructose. The study
12   showed LDL particle size reducing (associated with atherosclerosis) by 0.51 nm after high-
13   fructose intake (80 grams per day), and by 0.43 nm after high-sucrose intake (also 80 grams
14   per day). It also found significant increases in fasting glucose and C-reactive protein, leading
15   the authors to conclude that the “data show potentially harmful effects of low to moderate
16   consumption of SSBs on markers of cardiovascular risk such as LDL particles, fasting
17   glucose, and [C-reactive protein] within just 3 wk in healthy young men, which is of particular
18   significance for young consumers.” 66
19           83.     In a nested case-control study of 656 cases of type 2 diabetes and 694 controls
20
21   64
       Sorensen, L.B., et al., “Effect of sucrose on inflammatory markers in overweight humans,”
22   American Journal of Clinical Nutrition, Vol. 82, 421-27 (2005) (citations omitted)
     [hereinafter, “Sorensen, Inflammatory Markers”]; see also Pearson, T.A., et al., “Markers of
23   Inflammation and Cardiovascular Disease: Application to Clinical and Public Health
24   Practice, A Statement for Healthcare Professionals From the Centers for Disease Control and
     Prevention and the American Heart Association,” Circulation, Vol. 107, 499-511 (2003).
25
     65
          Sorensen, Inflammatory Markers, supra n.64.
26
27
     66
        Aeberli, I., et al., “Low to moderate sugar-sweetened beverage consumption impairs
     glucose and lipid metabolism and promotes inflammation in healthy young men: a
28   randomized controlled trial,” American Journal of Clinical Nutrition, Vol. 94, 479-85 (2011).
                                                    27
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
              Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 34 of 130




 1   from the Nurses Study, researchers identified a dietary pattern strongly related to
 2   inflammatory markers, which was high in sugar-sweetened soft drinks, showing linear trends
 3   across quintiles of dietary pattern for six inflammation markers.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    28
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                    Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 35 of 130




 1            7.      Excess Sugar Consumption Causes High Blood Triglycerides and
 2                    Abnormal Cholesterol Levels
 3            84.     Fructose facilitates the biochemical formation of triacylglycerols more
 4   efficiently than does glucose. 67 This is because fructose metabolism in the liver converts the
 5   fructose to fructose-1-phosphate, which readily becomes a substrate for the backbone of the
 6   triglyceride molecule. 68 As compared to starches, sugars—particularly sucrose and
 7   fructose—tend to increase serum triacylglycerol concentrations by about 60%. 69
 8            85.     Cholesterol is a waxy, fat-like substance found in the body’s cells, used to make
 9   hormones, bile acids, vitamin D, and other substances. The human body manufactures all the
10   cholesterol it requires, which circulates in the bloodstream in packages called lipoproteins.
11   Excess cholesterol in the bloodstream can become trapped in artery walls, building into
12   plaque and narrowing blood vessels, making them less flexible, a condition called
13   atherosclerosis. When this happens in the coronary arteries, it restricts oxygen and nutrients
14   to the heart, causing chest pain or angina. When cholesterol-rich plaques in these arteries
15   burst, a clot can form, blocking blood flow and causing a heart attack.
16            86.     Most blood cholesterol is low-density lipoprotein, or LDL cholesterol, which is
17   sometimes called “bad” cholesterol because it carries cholesterol to the body’s tissues and
18   arteries, increasing the risk of heart disease. High-density lipoprotein, or HDL cholesterol, is
19   sometimes called “good” cholesterol because it removes excess cholesterol from the
20   cardiovascular system, bringing it to the liver for removal. Thus, a low level of HDL
21   cholesterol increases the risk of heart disease.
22            87.     Diet affects blood cholesterol. For example, the body reacts to saturated fat by
23   producing LDL cholesterol.
24
25   67
          Elliot, Fructose & Insulin Resistance, supra n.21.
26   68
       Bray, G.A., “Soft Drinks and Obesity: The Evidence,” CMR e-Journal, Vol. 2, Issue, 2,
27   10-14, at 13 (Oct. 2009).
28   69
          Fried, Hypertriglyceridemia, supra n.27, at 873S.
                                                       29
               Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                            THIRD AMENDED CLASS ACTION COMPLAINT
                   Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 36 of 130




 1           88.     When the liver is overwhelmed by large doses of fructose, it will convert excess
 2   to fat, which is stored in the liver and then released into the bloodstream, contributing to key
 3   elements of metabolic syndrome, like high blood fat and triglycerides, high total cholesterol,
 4   and low HDL “good” cholesterol.70
 5           89.     A study of more than 6,000 participants in the Framingham Heart Study found
 6   those who consumed more than 1 soft drink per day had a 25% greater risk of
 7   hypertriglyceridemia, and 32% greater risk of low HDL cholesterol than those who consumed
 8   less than 1 soft drink per day. 71
 9           90.     A systematic review and meta-analysis of 37 randomized controlled trials
10   concerning the link between sugar intake and blood pressure and lipids found that higher
11   sugar intakes, compared to lower sugar intakes, significantly raised triglyceride
12   concentrations, total cholesterol, and low density lipoprotein cholesterol.72
13           91.     A cross-sectional study among more than 6,100 U.S. adults from the NHANES
14   1999-2006 data were grouped into quintiles for sugar intake as follows: (1) less than 5% of
15   calories consumed from sugar, (2) 5% to less than 10%, (3) 10% to less than 17.5%, (4) 17.5%
16   to less than 25%, and (5) 25% or more. These groups had the following adjusted mean HDL
17   levels (because HDL is the “good” cholesterol, higher levels are better): 58.7 mg/dL, 57.5,
18   53.7, 51.0, and 47.7. Mean triglyceride levels were 105 mg/dL, 102, 111, 113, and 114. Mean
19   LDL levels were 116 mg/dL, 115, 118, 121, and 123 among women, with no significant trend
20   among men. Consumers whose sugar intake accounted for more than 10% of calories had a
21   50% - 300% higher risk of low HDL levels compared to those who consumed less than 5%
22   of calories from sugar. Likewise, high-sugar consumers had greater risk of high triglycerides.
23
24   70
          Te Morenga, Dietary Sugars & Body Weight, supra n.26.
25
     71
          Dhingra, Cardiometabolic Risk, supra n.30.
26
27
     72
       Te Morenga, L., et al., “Dietary sugars and cardiometabolic risk: systematic review and
     meta-analyses of randomized controlled trials on the effects on blood pressure and lipids,”
28   American Journal of Clinical Nutrition, Vol. 100, No. 1, 65-79 (May 7, 2014).
                                                   30
           Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                        THIRD AMENDED CLASS ACTION COMPLAINT
                 Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 37 of 130




 1   All relationships were linear as demonstrated in the charts below. 73
 2
 3
 4
 5
 6
 7
 8
 9
10         92.     One experimental study showed that, when a 17% fructose diet was provided to
11   healthy men, they showed an increase in plasma triacylglycerol concentrations of 32%. 74
12         93.     Another 10-week experimental feeding study showed that those who were fed
13   25% of their energy requirements as fructose experienced increases in LDL cholesterol, small
14   dense LDL cholesterol, and oxidized LDL cholesterol, as well as increased concentrations of
15   triglycerides and total cholesterol, while those fed a 25% diet of glucose did not experience
16   the same adverse effects.75
17         94.     In a cross-sectional study of normal weight and overweight children aged 6-14,
18   researchers found that “the only dietary factor that was a significant predictor of LDL particle
19   size was total fructose intake.”76
20
21
22
     73
        Welsh, J.A., et al., “Caloric Sweetener Consumption and Dyslipidemia Among US Adults,”
     Journal of the American Medical Association, Vol. 303, No. 15, 1490-97 (April 21, 2010).
23   74
        Bantle, J.P., et al., “Effects of dietary fructose on plasma lipids in healthy subjects,”
24   American Journal of Clinical Nutrition, Vol. 72, 1128-34 (2000).

25   75
       Stanhope, K.L., et al., “Consuming fructose-sweetened, not glucose-sweetened, beverages
     increases visceral adiposity and lipids and decreases insulin sensitivity in overweight/obese
26
     humans,” The Journal of Clinical Investigation, Vol. 119, No. 5, 1322-34 (May 2009).
27   76
       Aeberli, I., et al., “Fructose intake is a predictor of LDL particle size in overweight
28   schoolchildren,” American Journal of Clinical Nutrition, Vol. 86, 1174-78 (2007).
                                                    31
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                   Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 38 of 130




 1           8.      Excess Sugar Consumption is Associated with Hypertension
 2           95.     A study of more than 6,000 participants in the Framingham Heart Study found
 3   those who consumed more than 1 soft drink per day had a 22% greater incidence, and an 18%
 4   greater risk of high blood pressure than those who consumed less than 1 soft drink per day. 77
 5           96.     An analysis of the NHANES data for more than 4,800 adolescents also showed
 6   a positive, linear association between sugar-sweetened beverages and higher systolic blood
 7   pressure, as well as corresponding increases in serum uric acid levels. 78
 8
 9
10
11
12
13
14
15
16
17
18
19           97.     In one study, 15 healthy men drank 500 ml water containing either no sugar, 60
20   grams of fructose, or 60 grams of glucose. Blood pressure, metabolic rate, and autonomic
21   nervous system activity were measured for 2 hours. While the administration of fructose was
22   associated with an increase in both systolic and diastolic blood pressure, blood pressure did
23   not rise in response to either water or glucose ingestion, as demonstrated in the chart below.79
24
25   77
          Dhingra, Cardiometabolic Risk, supra n.30.
26   78
          Nguyen, Serum Uric Acid, supra n.22.
27   79
       Brown, C.M., et al., “Fructose ingestion acutely elevates blood pressure in healthy young
28   humans,” Am. J. Physiol. Regul. Integr. Compl. Physiol., Vol. 294, R730-37 (2008).
                                                   32
           Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                        THIRD AMENDED CLASS ACTION COMPLAINT
                    Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 39 of 130




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22            98.     In another study, more than 40 overweight men and women were supplemented
23   for 10 weeks with either sucrose or artificial sweeteners. The sucrose group saw an increase
24   in systolic and diastolic blood pressure, of 3.8 and 4.1 mm Hg, respectively, while the
25   artificial sweetener group saw a decrease in systolic and diastolic blood pressure, of 3.1 and
26   1.2 mm Hg, respectively. 80
27
28   80
          Raben, Sucrose vs. Artificial Sweeteners, supra n.62.
                                                      33
              Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                           THIRD AMENDED CLASS ACTION COMPLAINT
                  Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 40 of 130




 1          99.     Another study took a variety of approaches to measuring the association between
 2   sugar intake and blood pressure, concluding that an increase of 1 serving of sugar-sweetened
 3   beverages per day (i.e., 140-150 calories, and 35-37.5 grams of sugar) was associated with
 4   systolic/diastolic blood pressure differences of +1.6 and +0.8 mm Hg (and +1.1/+0.4 mm Hg
 5   with adjustment for height and weight), while an increase of 2 servings results in
 6   systolic/diastolic blood pressure differences of +3.4/+2.2, demonstrating that the relationship
 7   is direct and linear.81
 8          9.      Excess Sugar Consumption is Associated with Alzheimer’s Disease,
 9                  Dementia, and Cognitive Decline
10          100. In a study of over 2,000 participants over 6.8 years, researchers found that higher
11   average glucose levels within the preceding 5 years (115 mg/dL compared to 100 mg/dL)
12   were related to an 18% increased risk of dementia among those without diabetes. For those
13   with diabetes, higher average glucose levels (190 mg/dL compared to 160 mg/dL) were
14   related to a 40% increased risk of dementia. 82
15          101. “To evaluate a possible association between fructose mediated metabolic
16   changes and cognitive behaviour,” researchers “assessed the correlation of serum triglyceride
17   and insulin resistance levels with memory,” and “found a positive correlation between serum
18   triglyceride levels and insulin resistance index . . . , which indicates that increased serum
19   triglyceride levels may contribute to increase[d] insulin resistance . . . .” And researchers
20   “found that the latency time varied in proportion to the insulin resistance . . . , which suggests
21   that memory performance may rely on levels of insulin resistance . . . .” 83
22
23
     81
       Brown, I.J., et al., “Sugar-Sweetened Beverage, Sugar Intake of Individuals, and Their
     Blood Pressure: International Study of Macro/Micronutrients and Blood Pressure,”
24   Hypertension, Vol. 57, 695-701 (2011).
25   82
       Crane, P.K, et al., “Glucose Levels and Risk of Dementia,” New England Journal of
26   Medicine, Vol. 369, No. 6, 540-48 (2013).

27
     83
       Agrawal, R., et al., “‘Metabolic syndrome’ in the brain: deficiency in omega-3 fatty acid
     exacerbates dysfunctions in insulin receptor signaling and cognition,” Journal of Physiology,
28   Vol. 590, No. 10, 2485-99, at 2489 (2012).
                                                    34
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                 Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 41 of 130




 1         10.     Excess Sugar Consumption is Linked to Some Cancers
 2         102. In a population-based case-control study involving 424 cases and 398 controls,
 3   women in the highest quartile of added sugar intake had an 84% greater risk of endometrial
 4   cancer.84 Similarly, in a study of patients with stage 3 colon cancer, those in the highest
 5   quintile of glycemic load experienced worsening in disease-free survival of approximately
 6   80% compared to those in the lowest quintile.85
 7         103. A population based case-control study on Malaysian women found a significant,
 8   two-fold increased risk of breast cancer among premenopausal and postmenopausal women
 9   in the highest quartile of sugar intake.86
10         104. A prospective epidemiological study of nearly 45,000 cancer cases among
11   436,000 participants aged 50-71, found added sugars were positively associated with risk of
12   esophageal adenocarcinoma; added fructose was associated with risk of small intestine
13   cancer; and all investigated sugars were associated with increased risk of pleural cancer. 87
14          GENERAL MILLS’ MARKETING & SALE OF HIGH-SUGAR FOODS
15         105. General Mills is the world’s sixth-largest food company, with a wide range of
16   highly-recognizable brands.
17         106. Among General Mills’ largest brands are its cereals, including mega-brand
18   Cheerios. In fact, General Mills’ Honey Nut Cheerios was the best-selling cereal in the U.S.
19
20
     84
       King, M.G., et al., “Consumption of Sugary Foods and Drinks and Risk of Endometrial
21
     Cancer,” Cancer Causes Control, Vol. 24, No. 7, 1427-36 (July 2013).
22   85
       Meyerhardt, J.A., et al. “Association of dietary patterns with cancer recurrence and survival
23   in patients with stage III colon cancer,” Journal of the American Medical Association, Vol.
24   298, 754-64 (2007).

25   86
       Sulaiman, S., et al., “Dietary carbohydrate, fiber and sugar and risk of breast cancer
     according to menopausal status in Malaysia,” Asian Pacific Journal of Cancer Prevention,
26
     Vol. 15, 5959 (2014)
27   87
       Tasevska, N., et al., “Sugars in diet and risk of cancer in the NIH-AARP Diet and Health
28   Study,” International Journal of Cancer, Vol. 130, No. 1, 159-69 (Jan. 1, 2012)
                                                    35
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
               Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 42 of 130




 1   in 2015, with sales of $502.2 million, representing a 5.6% share of the $8.9 billion U.S. cereal
 2   market. General Mills also had the fourth-best selling cereal in 2015, Cinnamon Toast
 3   Crunch, with $359.4 million in sales representing a 4.0% share of the market.
 4         107. In 2014, the cereal industry used 816 million pounds of sugar, or about 2.5 lbs.
 5   for each of the 318.9 million people in the U.S. in 2014. That is 1,134 grams per person, or 3
 6   grams per person, per day, for every man, woman, and child in the U.S. That totals more than
 7   361 billion grams of sugar in one year.
 8         108. During the last decade, as consumer interest in healthy eating has grown, and
 9   based on sophisticated consumer research, General Mills has intentionally positioned itself in
10   the market as a manufacturer of purportedly “healthy” cereals and other processed foods, by
11   using various labeling statements to suggest its foods are healthy choices.
12         109. Many of General Mills’ cereals, however, contain high amounts of added sugar,
13   such that their regular consumption is likely to contribute to excess added sugar consumption
14   and, thereby, increased risk for and contraction of chronic disease. Moreover, the high
15   amounts of added sugar in the cereals make it more likely that consumers of the products will
16   exceed recommended daily allowances of added sugar.
17         110. As with any company of General Mills’ size, and with as many products, General
18   Mills makes occasional changes in product offerings (for example, discontinuing or
19   introducing new products or varieties), product formulations, and product labeling and
20   packaging.
21         111. Regardless of such changes, however, during the previous four years and dating
22   back even further, General Mills has maintained, and to this day actively maintains a policy
23   and practice of labeling high-sugar cereals—those that contribute significantly more than 5%
24   of calories from sugar, and thus whose regular consumption is likely to contribute to increased
25   risk for, and contraction of chronic disease—with various health and wellness claims that
26   suggest its cereals are healthy, when they are not.
27         112. General Mills bolsters this practice with websites dedicated to the products that
28   repeat and in some instances state even more aggressive health and wellness claims. This
                                                    36
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
              Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 43 of 130




 1   policy and practice is apparent in General Mills’ consistent use of certain words and phrases
 2   across many products, flavors, varieties, and labels.
 3         113. Although plaintiffs were victims of General Mills’ longtime and general policy
 4   and practice with respect to the foods they purchased and labels they saw, this Complaint and
 5   their claims are not so limited; rather, plaintiffs seek through this lawsuit to enjoin General
 6   Mills’ policy and practice generally, including but not necessarily limited to the products,
 7   labels, and label claims challenged herein.
 8         114. In fact, plaintiffs have enjoyed General Mills’ products in the past. If they could
 9   be assured through prospective injunctive relief that, if a General Mills food label sets forth
10   health and wellness claims, the product does not contain excess sugar, they would consider
11   purchasing General Mills products bearing such claims in the future.
12         115. The products that are the subject of this Complaint and examples of General
13   Mills’ policy and practice of marketing high-sugar foods with misleading health and wellness
14   claims, are the following:
15                a.    General Mills Cheerios
                          (i.) Honey Nut
16
                          (ii.) Apple Cinnamon
17                        (iii.) Frosted
                          (iv.) Fruity
18
                          (v.) Banana Nut
19                        (vi.) Multi Grain
                          (vii.) Chocolate
20
                          (viii.) Cinnamon Burst
21                        (ix.) Dulce de Leche
                          (x.) Multi Grain Peanut Butter
22
                          (xi.) Multi Grain Dark Chocolate Crunch
23                        (xii.) Honey Nut Medley Crunch
                          (xiii.) Cheerios + Ancient Grains
24
                  b.    General Mills Fiber One Cereal
25                        (i.) Raisin Bran Clusters
26                        (ii.) Honey Clusters
                          (iii.) Honey Clusters & Almonds
27                        (iv.) Protein Maple Brown Sugar
28                        (v.) Protein Cranberry Almond
                                                    37
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
               Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 44 of 130




 1                c.     General Mills Chex Cereal
                           (i.) Chocolate
 2
                           (ii.) Cinnamon
 3                         (iii.) Honey Nut
                           (iv.) Vanilla
 4
                           (v.) Apple Cinnamon
 5
                  d.     Single- or Limited- Variety General Mills Cereals
 6                          (i.) Basic 4
 7                          (ii.) Raisin Nut Bran
                            (iii.) Oatmeal Crisp - Crunchy Almond
 8                          (iv.) Oatmeal Crisp – Hearty Raisin
 9
                  e.     Children’s Cereals
10                         (i.) Honey Kix
                           (ii.) Cinnamon Toast Crunch
11
                           (iii.) Cocoa Puffs
12                         (iv.) Lucky Charms
                           (v.) Trix
13
14         116. Although discussed more specifically below, annexed to this Complaint as
15   Appendix 1 is a table setting forth for each challenged product:
16                a.     the health and wellness labeling claims plaintiffs challenge; 88
17                b.     the forms of sweeteners (added sugars) used;
18                c.     the amount of added sugar in each serving (estimated conservatively
19         where currently in General Mills’ exclusive knowledge);
20                d.     the proportion of sugar by weight in each serving;
21                e.     the proportion of the product’s calories from added sugar; and
22                f.     the contribution of the added sugar in one serving to the AHA’s maximum
23         recommended daily added sugar intake for men (M), women (W), and children (C).
24         117. The information set forth in Appendix 1 is made on the best information
25   available at the time of filing. However, in certain cases some aspects of the table in Appendix
26
27   88
       By removing any claim pursuant to one of the Court’s orders on General Mills’ motions to
28   dismiss, plaintiff is not waiving, and expressly reserves, all appeal rights.
                                                    38
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                          THIRD AMENDED CLASS ACTION COMPLAINT
                Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 45 of 130




 1   1 may be incomplete or inaccurate. Plaintiffs expressly reserve the right to amend their
 2   specific challenges, following discovery, based on information currently exclusively in
 3   General Mills’ possession, custody, and control.
 4   A.    Cheerios
 5         118. General Mills introduced Cheerios cereal on May 1, 1941 as CheeriOats,
 6   changing the name in 1945. In 1976, General Mills expanded the line for the first time by
 7   adding Cinnamon Nut Cheerios, then introduced a second spin-off in 1979, Honey Nut
 8   Cheerios. Since then, General Mills has added more than 20 different varieties to its Cheerios
 9   brand, some of which General Mills has discontinued.
10         1.     Honey Nut
11         119. Two recent versions of the packaging of Honey Nut Cheerios are pictured below.
12
13
14
15
16
17
18
19
20
21
22
23
24         120. The packaging of Honey Nut Cheerios has made at least the following labeling
25   claims suggesting, both individually and especially in the context of the label as a whole, that
26   the product is healthy (claims noted with an asterisk (*) are also in violation of FDA
27   regulations, rendering the product misbranded, as discussed further in paragraphs 227 - 244
28   below):
                                                    39
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 46 of 130




 1                a.    *“CAN HELP lower CHOLESTEROL” inside heart vignette
 2                b.    “what’s your Heart Health I.Q.? / You’re already pretty smart for
 3         discovering that great tasting Honey Nut Cheerios cereal can also help take care of
 4         your heart. But eating Honey Nut Cheerios is just one part of living a healthy lifestyle.
 5         How high is your Heart Health I.Q.? / Take this quiz and find out. / For each question,
 6         answer True or False. / (1) HDL is often called ‘good cholesterol’ / (2) All adults age
 7         20 or older should have their cholesterol levels checked at least once every 5 years. /
 8         (3) The soluble fiber in oats can help naturally lower your cholesterol. / (4) If it tastes
 9         great, it must be bad for you. / (5) Sore joints are a sign of high cholesterol. / Answer
10         Key: 1T, 2T, 3T, 4F, 5F. / SCORE (number correct): / 1-2 Maybe you should visit
11         HoneyNutCheerios.com / 3-4 You know how to keep your heart happy / 5 Are you a
12         cardiologist? / Visit HoneyNutCheerios.com for more information about this quiz
13         and to improve your Heart Health I.Q.”
14                c.    “Certified by the American Heart Association”
15                d.    Whole Grains Council Stamp
16         2.     Apple Cinnamon
17         121. General Mills first introduced Apple Cinnamon Cheerios in 1988. Two recent
18   versions of the packaging are pictured below.
19
20
21
22
23
24
25
26
27
28
                                                    40
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 47 of 130




 1         122. The packaging of Apple Cinnamon Cheerios has made at least the following
 2   claims suggesting, both individually and especially in the context of the label as a whole, that
 3   the product is healthy (claims noted with an asterisk (*) are also in violation of FDA
 4   regulations, rendering the product misbranded, as discussed further in paragraphs 227 - 244
 5   below):
 6                a.     *“Flavors your heart will Love!”
 7                b.     *“CAN HELP lower CHOLESTEROL” inside heart vignette
 8                c.     “the easy choice for your happy, healthy family.”
 9                d.     “wholesome GOODNESS”
10                e.     Whole Grains Council Stamp
11         3.     Frosted
12         123. General Mills introduced Frosted Cheerios in 1995. Two recent versions of the
13   packaging are pictured below.
14
15
16
17
18
19
20
21
22
23
24
25         124. The packaging of Frosted Cheerios has made at least the following claims
26   suggesting, both individually and especially in the context of the label as a whole, that the
27   product is healthy (claims noted with an asterisk (*) are also in violation of FDA regulations,
28   rendering the product misbranded, as discussed further in paragraphs 227 - 244 below):
                                                    41
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 48 of 130




 1                a.    *“Flavors your heart will Love!”
 2                b.    *“CAN HELP lower CHOLESTEROL” in heart vignette
 3                c.    “wholesome GOODNESS”
 4                d.    Whole Grains Council Stamp
 5         4.     Fruity
 6         125. General Mills introduced Fruity Cheerios in 2006. Two recent versions of the
 7   packaging are pictured below.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    42
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 49 of 130




 1         126. The packaging of Fruity Cheerios has made at least the following labeling
 2   claims suggesting, both individually and especially in the context of the label as a whole, that
 3   the product is healthy (claims noted with an asterisk (*) are also in violation of FDA
 4   regulations, rendering the product misbranded, as discussed further in paragraphs 227 - 244
 5   below):
 6                a.     *“Flavors your heart will Love!”
 7                b.     Whole Grains Council Stamp
 8         5.     Banana Nut
 9         127. General Mills introduced Banana Nut Cheerios in 2009. Recent packaging is
10   pictured below.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25         128. The packaging of Banana Nut Cheerios has made at least the following claims
26   suggesting, both individually and especially in the context of the label as a whole, that the
27   product is healthy (claims noted with an asterisk (*) are also in violation of FDA regulations,
28   rendering the product misbranded, as discussed further in paragraphs 227 - 244 below):
                                                    43
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 50 of 130




 1                a.      *“Flavors your heart will Love!”
 2                b.      Whole Grains Council Stamp
 3                c.      “Please visit www.GeneralMills.com/health”89
 4         6.     Multi Grain
 5         129. General Mills originally introduced Multi Grain Cheerios in 1992, but later
 6   discontinued it. General Mills, however, relaunched the product in 2009. Recent packaging
 7   is pictured below.
 8
 9
10
11
12
13
14
15
16
17
18         130. The packaging of Multi Grain Cheerios has made at least the following claims

19   suggesting, both individually and especially in the context of the label as a whole, that the

20   product is healthy (claims noted with an asterisk (*) are also in violation of FDA regulations,

21   rendering the product misbranded, as discussed further in paragraphs 227 - 244 below):

22                a.      *“MAY reduce THE RISK OF HEART DISEASE” in heart vignette

23                b.      *“DIETS LOW IN SATURATED FAT AND CHOLESTEROL MAY

24         REDUCE THE RISK OF HEART DISEASE. MULTIGRAIN CHEERIOS CEREAL

25         IS LOW IN FAT (1.5g), SATURATED FAT FREE AND CHOLESTEROL FREE.”

26                c.      American Heart Association certification

27   89
       This website is incorporated into General Mills’ labeling of Banana Nut Cheerios, and is
28   discussed further below at ¶¶ 276-78.
                                                    44
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 51 of 130




 1                d.    “Be sure to pack plenty of Os as a healthy snack”
 2                e.    “It’s never too early to get them on a healthy diet”
 3                f.    “The Cheerios family of brands helps nourish the lives of young children”
 4                g.    “Nutrition Packed”
 5                h.     “5 Lightly Sweetened Whole Grains in every bowl!”
 6                i.    “Lightly Sweetened”
 7                j.    “Wholesome Goodness”
 8                k.    Whole Grains Council Stamp
 9         7.     Chocolate
10         131. General Mills introduced Chocolate Cheerios in 2010. Recent packaging is
11   pictured below.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    45
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
               Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 52 of 130




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12         132.    The packaging of Chocolate Cheerios has made at least the following labeling
13   claims suggesting, both individually and especially in the context of the label as a whole, that
14   the product is healthy (claims noted with an asterisk (*) are also in violation of FDA
15   regulations, rendering the product misbranded, as discussed further in paragraphs 227 - 244
16   below):
17                a.     *“May Reduce the Risk of Heart Disease” in a heart vignette90
18                b.     *“Diets low in saturated fat and cholesterol may reduce the risk of heart
19         disease. Chocolate Cheerios cereal is low in fat (1g), saturated fat free and naturally
20         cholesterol free.”
21
22   90
        Plaintiffs are only challenging this phrase when used in connection with the next claim,
23   i.e., “Diets low in saturated fat and cholesterol may reduce the risk of heart disease. Chocolate
     Cheerios cereal is low in fat (g), saturated fat free and naturally cholesterol free,” because
24   this is an unauthorized health claim. Plaintiffs are not challenging “May Reduce the Risk of
25   Heart Disease,” as used on later packaging that employed a different, authorized health claim,
     i.e., the one authorized under 21 C.F.R. § 101.81 (“THREE GRAMS OF SOLUBLE FIBER
26   DAILY FORM WHOLE GRAIN OAT FOODS, LIKE CHOCOLATE CHEERIOS
27   CEREAL, IN A DIET LOW IN SATURATED FAT AND CHOLESTEROL, MAY
     REDUCE THE RISK OF HEART DISEASE. CHOCOLATE CHEERIOS CEREAL
28   PROVDIES .75 GRAMS PER SERVING.”).
                                                      46
              Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                           THIRD AMENDED CLASS ACTION COMPLAINT
                Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 53 of 130




 1                 c.     *“Flavors your heart will Love!”
 2                 d.     *“Heart-healthy* cheerios cereals deliver nutrition you can trust and
 3         whole grain goodness in every serving”
 4                 e.     “A Perfect Balance / Whole Grain Goodness & Delicious Chocolate
 5         Taste! / Enjoy new Chocolate Cheerios cereal, a perfect balance of whole grain
 6         goodness and a delicious touch of chocolate taste in every bite. One delightful serving
 7         of Chocolate Cheerios has 9 grams of sugar and is a *heart-healthy* choice for your
 8         whole family. A great combination that will make you and your family smile.”
 9                 f.     Whole Grains Council Stamp
10         8.      Cinnamon Burst
11         133. General Mills introduced Cinnamon Burst Cheerios in 2011. Recent packaging
12   is pictured below.
13
14
15
16
17
18
19
20
21
22
23
24         134. The packaging of Cinnamon Burst Cheerios has made at least the following
25   labeling claims suggesting, both individually and especially in the context of the label as a
26   whole, that the product is healthy (claims noted with an asterisk (*) are also in violation of
27   FDA regulations, rendering the product misbranded, as discussed further in paragraphs 227 -
28   244 below):
                                                    47
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 54 of 130




 1                        a.    *“Flavors your heart will love!”
 2                        b.    Whole Grains Council Stamp
 3         9.      Dulce de Leche
 4         135. General Mills introduced Dulce de Leche Cheerios in 2012. Recent packaging
 5   is pictured below.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18         136. The packaging of Dulce de Leche Cheerios has made at least the following
19   labeling claims suggesting, both individually and especially in the context of the label as a
20   whole, that the product is healthy (claims noted with an asterisk (*) are also in violation of
21   FDA regulations, rendering the product misbranded, as discussed further in paragraphs 227 -
22   244 below):
23                 a.     *“Flavors your heart will love!”
24                 b.     “Dulce de Leche Cheerios delivers nutrition you can trust”
25                 c.     “It’s a deliciously smart choice for everyone at your breakfast table”
26                 d.     “a breakfast that not only tastes good, but is good for you”
27                 e.     “Lightly Sweetened”
28                 f.    Whole Grains Council Stamp
                                                    48
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                 Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 55 of 130




 1         10.     Multi Grain Peanut Butter
 2         137. General Mills introduced Multi Grain Peanut Butter Cheerios in around 2012.
 3   Recent packaging is pictured below.
 4
 5
 6
 7
 8
 9
10
11
12
13
14         138. The packaging of Multi Grain Peanut Butter Cheerios has made at least the
15   following labeling claims suggesting, both individually and especially in the context of the
16   label as a whole, that the product is healthy:
17                 a.    “Slimming waist” design
18                 b.    “New! Multi Grain Cheerios Peanut Butter cereal makes my world feel
19         like some big wonderful whirl of peanut butter taste. . . . It’s easier than ever to help
20         keep me feeling fit and fabulous.”
21                 c.    “More grains. Less you! / . . . can help you manage weight.”
22                 d.    “More Grains. LESS YOU! / People who choose more whole grains tend
23         to weigh less than those who don’t.”
24                 e.    “Another feel good flavor”
25                 f.    Whole Grains Council Stamp
26         11.     Multi Grain Dark Chocolate Crunch
27         139. Recent packaging of Multi Grain Dark Chocolate Crunch Cheerios is pictured
28   below.
                                                      49
              Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                           THIRD AMENDED CLASS ACTION COMPLAINT
                 Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 56 of 130




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11         140. The packaging of Multi Grain Dark Chocolate Crunch Cheerios has made at
12   least the following labeling claims suggesting, both individually and especially in the context
13   of the label as a whole, that the product is healthy:
14                 a.    “Another feel good flavor”
15                 b.    Whole Grains Council Stamp
16         12.     Honey Nut Medley Crunch
17           Recent packaging of Honey Nut Medley Crunch Cheerios is pictured below.
18
19
20
21
22
23
24
25
26
27
28
                                                    50
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                 Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 57 of 130




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17         141. The packaging of Honey Nut Medley Crunch Cheerios has made at least the
18   following labeling claims suggesting, both individually and especially in the context of the
19   label as a whole, that the product is healthy (claims noted with an asterisk (*) are also in
20   violation of FDA regulations, rendering the product misbranded, as discussed further in
21   paragraphs 227 - 244 below):
22                 a.    *“Can Help Lower Cholesterol” in heart vignette
23                 b.    *“Honey Nut Medley Crunch Cheerios . . . Can help lower cholesterol”
24                 c.    *“MAKE YOUR HEART SING / THREE GRAMS OF SOLUBLE
25         FIBER CAN HELP LOWER CHOLESTEROL”
26                 d.    Whole Grains Council Stamp
27         13.     Cheerios + Ancient Grains
28         142. Recent packaging of Cheerios + Ancient Grains is pictured below.
                                                    51
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 58 of 130




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14         143. The packaging of Cheerios Ancient Grains has made at least the following
15   labeling claims suggesting, both individually and especially in the context of the label as a
16   whole, that the product is healthy (claims noted with an asterisk (*) are also in violation of
17   FDA regulations, rendering the product misbranded, as discussed further in paragraphs 227 -
18   244 below):
19                 a.   *“may Reduced the Risk of Heart Disease” in heart vignette
20                 b.   *“Diets low in saturated fat and cholesterol may reduce the risk of heart
21         disease. Cheerios + Ancient Grains cereal is low in fat (2g), low in saturated fat (0.5g)
22         and cholesterol free.”
23                 c.    “Cheerios + Ancient Grains offers a great deal of health benefits”
24                 d.   “Lightly Sweetened”
25   B.    Fiber One
26         1.      Raisin Bran Clusters
27         144. Two recent versions of the packaging of Fiber One Raisin Bran Clusters are
28   depicted below.
                                                    52
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 59 of 130




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18         145. The packaging of Fiber One Raisin Bran Clusters has made at least the
19   following labeling claims suggesting, both individually and especially in the context of the
20   label as a whole, that the product is healthy:
21                 a.     “your taste buds will never know how well you’re eating.”
22                 b.    “With the high fiber in many Fiber One cereals to help curb your appetite,
23         you’ll be more likely to say ‘no thank-you’ whenever mid-morning temptation strikes.”
24                 c.    “Lightly Sweetened”
25                 d.    Whole Grains Council Stamp
26         2.      Honey Clusters
27         146. Two recent versions of the packaging of Fiber One Honey Clusters are depicted
28   below.
                                                      53
              Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                           THIRD AMENDED CLASS ACTION COMPLAINT
       Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 60 of 130




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             54
     Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                  THIRD AMENDED CLASS ACTION COMPLAINT
                Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 61 of 130




 1         147. The packaging of Fiber One Honey Clusters has made at least the following
 2   labeling claims suggesting, both individually and especially in the context of the label as a
 3   whole, that the product is healthy:
 4                a.       “your taste buds will never know how well you’re eating.”
 5                b.       “With the high fiber in many Fiber One cereals to help curb your appetite,
 6         you’ll be more likely to say ‘no thank-you’ whenever mid-morning temptation strikes.”
 7                c.       “Lightly Sweetened”
 8                d.       “Fiber One: One simple weight loss step – that tastes great!”
 9                e.       “may help you stick to your weight loss plan!”
10                f.       Weight Watchers sponsorship
11                g.       Whole Grains Council Stamp
12         3.     Nutty Clusters & Almonds
13         148. Two recent versions of the packaging of Fiber One Nutty Clusters & Almonds
14   are pictured below.
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    55
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 62 of 130




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16         149. The packaging of Fiber One Nutty Clusters & Almonds has made at least the
17   following labeling claims suggesting, both individually and especially in the context of the
18   label as a whole, that the product is healthy:
19                a.     “your taste buds will never know how well you’re eating.”
20                b.     “With the high fiber in many Fiber One cereals to help curb your appetite,
21         you’ll be more likely to say ‘no thank-you’ whenever mid-morning temptation strikes.”
22                c.     “Lightly Sweetened”
23                d.     Whole Grains Council Stamp
24         4.     Protein Maple Brown Sugar
25         150. General Mills introduced Fiber One Protein cereals in around January 2014, in
26   two varieties: Maple Brown Sugar and Cranberry Almond.
27         151. Two recent versions of the packaging of Fiber One Nutty Protein Maple Brown
28   Sugar are pictured below.
                                                    56
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 63 of 130




 1
 2
 3
 4
 5
 6
 7
 8
 9
10         152. The packaging of Fiber One Protein Maple Brown Sugar has made at least the
11   following labeling claims suggesting, both individually and especially in the context of the
12   label as a whole, that the product is healthy:
13                         a.   “Fiber One Protein”
14                         b.   “wholesome goodness”
15                         c.   Whole Grains Council Stamp
16         5.     Protein Cranberry Almond
17         153. Two recent versions of the packaging of Fiber One Protein Cranberry Almond
18   are pictured below.
19
20
21
22
23
24
25
26
27
28
                                                    57
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 64 of 130




 1         154. The packaging of Fiber One Protein Cranberry Almond has made at least the
 2   following labeling claims suggesting, both individually and especially in the context of the
 3   label as a whole, that the product is healthy:
 4                       a.    “Fiber One Protein”
 5                       b.    “wholesome goodness”
 6                       c.    Whole Grains Council Stamp
 7   C.    Chex Cereal
 8         1.     Chocolate
 9         155. The packaging of Chex Chocolate is pictured below.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24         156. The packaging of Chex Chocolate has made at least the following labeling
25   claims suggesting, both individually and especially in the context of the label as a whole, that
26   the product is healthy:
27                a.     “Simply Nutritious”
28                b.     Whole Grains Council Stamp
                                                    58
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 65 of 130




 1         2.     Cinnamon
 2         157. Recent packaging of Chex Cinnamon is depicted below.
 3
 4
 5
 6
 7
 8
 9
10
11
12         158. The packaging of Chex Cinnamon has made at least the following labeling
13   claims suggesting, both individually and especially in the context of the label as a whole, that
14   the product is healthy:
15                a.     “Simply Nutritious”
16                b.     Whole Grains Council Stamp
17         3.     Honey Nut
18         159. Two recent versions of the packaging of Chex Honey Nut is depicted below.
19
20
21
22
23
24
25
26
27
28
                                                    59
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 66 of 130




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13         160. The packaging of Chex Honey Nut has made at least the following labeling
14   claims suggesting, both individually and especially in the context of the label as a whole, that
15   the product is healthy:
16                a.     “Simply Nutritious”
17                b.     Whole Grains Council Stamp
18         4.     Vanilla
19         161. Recent packaging of Chex Vanilla is depicted below.
20
21
22
23
24
25
26
27
28
                                                    60
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 67 of 130




 1         162. The packaging of Chex Vanilla has made at least the following labeling claims
 2   suggesting, both individually and especially in the context of the label as a whole, that the
 3   product is healthy:
 4                 a.      “Simply Nutritious”
 5                 b.      Whole Grains Council Stamp
 6         5.      Apple Cinnamon
 7         163. Recent packaging of Chex Apple Cinnamon is pictured below.
 8
 9
10
11
12
13
14
15
16
17
18
19
20         164. The packaging of Chex Apple Cinnamon has made at least the following labeling
21   claims suggesting, both individually and especially in the context of the label as a whole, that
22   the product is healthy:
23                 a.      “Simply Nutritious”
24                 b.      Whole Grains Council Stamp
25   D.    Single- or Limited-Variety Cereals
26         1.      Basic 4
27         165. General Mills introduced Basic 4 cereal in 1991. Recent packaging is pictured
28   below.
                                                      61
              Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                           THIRD AMENDED CLASS ACTION COMPLAINT
                Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 68 of 130




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12         166. The packaging of Basic 4 has made at least the following labeling claims
13   suggesting, both individually and especially in the context of the label as a whole, that the
14   product is healthy (claims noted with an asterisk (*) are also in violation of FDA regulations,
15   rendering the product misbranded, as discussed further in paragraphs 227 - 244 below):
16                a.    *“Great Tasting HEART HEALTHY” in heart vignette
17                b.    *“Diets low in saturated fat and cholesterol may reduce the risk of heart
18         disease. Basic 4 cereal is low in fat, low in saturated fat and naturally cholesterol free.”
19                c.    *“A low fat part of your Heart Healthy Diet”
20                d.    “A Delicious Blend of Sweet and Tangy Fruits, Crunchy almonds and a
21         Wholesome Variety of Grains”
22                e.    “A harvest of wholesome sweetness”
23                f.    “healthful fruit and nut medley”
24                g.    “It’s a brand new day and in order to make the most of it, you need to start
25         out with a good, wholesome breakfast.”
26                h.    Whole Grains Council Stamp
27         2.     Raisin Nut Bran
28         167. Recent packaging of Raisin Nut Bran is depicted below.
                                                    62
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 69 of 130




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11         168. The packaging of Raisin Nut Bran has made at least the following labeling
12   claims suggesting, both individually and especially in the context of the label as a whole, that
13   the product is healthy (claims noted with an asterisk (*) are also in violation of FDA
14   regulations, rendering the product misbranded, as discussed further in paragraphs 227 - 244
15   below):
16                a.     “It’s a brand new day and in order to make the most of it, you need to
17         start out with a good, wholesome breakfast.”
18                b.     Whole Grains Council Stamp
19         3.     Oatmeal Crisp - Crunchy Almond & Hearty Raisin
20         169. Recent packaging of Oatmeal Crisp - Crunchy Almond is depicted below.
21
22
23
24
25
26
27
28
                                                    63
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
              Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 70 of 130




 1         170. The packaging of Oatmeal Crisp - Crunchy Almond has made at least the
 2   following labeling claims suggesting, both individually and especially in the context of the
 3   label as a whole, that the product is healthy (claims noted with an asterisk (*) are also in
 4   violation of FDA regulations, rendering the product misbranded, as discussed further in
 5   paragraphs 227 - 244 below):
 6                 a.   *“Great Tasting & Heart Healthy!,” in heart vignette
 7                 b.   *Heart Vignette under “OATMEAL CRISP”
 8                 c.   *“heart healthy”
 9                 d.   “a good, wholesome breakfast”
10                 e.   Whole Grains Council Stamp
11         171. Recent packaging of Oatmeal Crisp - Hearty Raisin is depicted below.
12
13
14
15
16
17
18
19
20
21
22
23
24         172. The packaging of Oatmeal Crisp – Hearty Raisin has made at least the following
25   labeling claims suggesting, both individually and especially in the context of the label as a
26   whole, that the product is healthy (claims noted with an asterisk (*) are also in violation of
27   FDA regulations, rendering the product misbranded, as discussed further in paragraphs 227 -
28   244 below):
                                                    64
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
               Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 71 of 130




 1               a.       *“Great Tasting & Heart Healthy!”
 2               b.       *Heart Vignette under “OATMEAL CRISP”
 3               c.       *“Include Oatmeal Crisp hearty raisin cereal as part of your heart-healthy
 4        eating plan.”
 5               d.       *“For a happier & healthier heart!”
 6               e.       *“Try Both Heart Healthy Flavors of Oatmeal Crisp.”
 7               f.       *“Irresistible taste that’s heart healthy!”
 8               g.       *“can help lower cholesterol”
 9               h.       *“Reduce risk of heart disease.”
10               i.       “Are you ready for a cereal that’s so tasty, so deliciously satisfying, that
11        you look forward to eating a nutritious breakfast? With Oatmeal Crisp hearty raisin
12        you can jumpstart your day with the unbeatable crunch of lightly sweetened, whole
13        grain flakes, juicy raisins and hearty oat clusters. It’s a satisfying, nutritious cereal that
14        contains ingredients that *can help lower blood pressure and reduce the risk of heart
15        disease.*”
16               j.       “That’s why . . . Hearty Raisin . . . / Is great tasting and *heart healthy*”
17               k.       Whole Grains Council Stamp
18   E.   Children’s Cereals
19        1.     Honey Kix
20        173. Recent packaging of Honey Kix is depicted below.
21
22
23
24
25
26
27
28
                                                   65
           Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                        THIRD AMENDED CLASS ACTION COMPLAINT
                Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 72 of 130




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11         174. The packaging of Honey Kix has made at least the following labeling claims
12   suggesting, both individually and especially in the context of the label as a whole, that the
13   product is healthy:
14                a.       “LIGHTLY SWEETENED”
15                b.       “Kid Tested, Mother Approved”
16                c.       “Our promise is simple: we’ll always give you a cereal that provides good
17         nutrition your kids need and great taste your kids love.”
18                d.       “KIX Assurance / For over 70 years, moms have trusted our commitment
19         to good nutrition.”
20                e.       “Calcium = an essential mineral that helps build strong bones and teeth.”
21                f.       “Vitamin D = a nutrient that helps growing bodies absorb calcium.”
22                g.       Whole Grains Council Stamp
23         2.     Cinnamon Toast Crunch
24         175. Recent packaging of Cinnamon Toast Crunch is depicted below.
25
26
27
28
                                                    66
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
       Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 73 of 130




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             67
     Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                  THIRD AMENDED CLASS ACTION COMPLAINT
                Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 74 of 130




 1         176. The packaging of Cinnamon Toast Crunch has made at least the following
 2   labeling claims suggesting, both individually and especially in the context of the label as a
 3   whole, that the product is healthy:
 4                a.    “GROWING UP STRONG / With Big G Cereals”
 5                b.    Whole Grains Council Stamp
 6         3.     Cocoa Puffs
 7         177. Recent packaging of Cocoa Puffs is depicted below.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    68
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 75 of 130




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12         178. The packaging of Cocoa Puffs has made at least the following labeling claims
13   suggesting, both individually and especially in the context of the label as a whole, that the
14   product is healthy:
15                         a.   “GROWING UP STRONG / With Big G Cereals”
16                         b.   Whole Grains Council Stamp
17         4.     Lucky Charms
18         179. Recent packaging of Lucky Charms is depicted below.
19
20
21
22
23
24
25
26
27
28
                                                    69
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
       Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 76 of 130




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             70
     Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                  THIRD AMENDED CLASS ACTION COMPLAINT
                Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 77 of 130




 1         180. The packaging of Lucky Charms has made at least the following labeling claims
 2   suggesting, both individually and especially in the context of the label as a whole, that the
 3   product is healthy:
 4                a.       “GROWING UP STRONG / With Big G Cereals”
 5                b.       Whole Grains Council Stamp
 6         5.     Trix
 7         181. Recent packaging of Trix is depicted below.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    71
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
              Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 78 of 130




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24         182. The packaging of Trix has made at least the following labeling claims
25   suggesting, both individually and especially in the context of the label as a whole, that the
26   product is healthy:
27                a.       “GROWING UP STRONG / With Big G Cereals”
28                b.       Whole Grains Council Stamp
                                                    72
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 79 of 130




 1                 GENERAL MILLS’ UNLAWFUL ACTS AND PRACTICES
 2   A.    General Mills Marketed and Continues to Market its Food Products with Health
 3         and Wellness Claims that are Deceptive in Light of the their High Added Sugar
 4         Content
 5         1.     General Mills Affirmatively Misrepresents that Some High-Sugar Products
 6                are “Healthy,” “Nutritious,” or “Wholesome”
 7         183. Consumers interpret the words “nutritious” and “wholesome” to mean the same
 8   thing as, or to be euphemisms for, “healthy.”
 9         184. In using these words in the manner described herein, General Mills also intends
10   consumers to interpret “nutritious” and “wholesome” to mean healthy.
11         185. General Mills directly represents that at least the following high-sugar products
12   are “healthy,” “nutritious,” or “wholesome”:
13                a.    Honey Nut Cheerios
14   • “eating Honey Nut Cheerios is just one part of living a healthy lifestyle”
15                b.    Apple Cinnamon Cheerios
16   • “Apple Cinnamon Cheerios cereal [is] the easy choice for your happy, healthy family.”
17   • “wholesome GOODNESS”
18                c.    Frosted Cheerios

19   • “wholesome GOODNESS”

20                d.    Multi Grain Cheerios
21   • “Be sure to pack plenty of Os as a healthy snack”

22   • “It’s never too early to get them on a healthy diet”
     • “Nutrition Packed”
23
     • “provides essential nutrition to help get you through the day”
24
     • “wholesome GOODNESS”
25
                  e.    Chocolate Cheerios
26
     • “One delightful serving of Chocolate Cheerios has 9 grams of sugar and is a heart-healthy
27   choice for your whole family.”
28   • “Heart-healthy Cheerios cereals deliver nutrition you can trust”
                                                   73
           Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                        THIRD AMENDED CLASS ACTION COMPLAINT
              Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 80 of 130




 1                f.     Dulce de Leche Cheerios
 2   • “Dulce de Leche Cheerios delivers nutrition you can trust”
 3                g.     Honey Nut Cheerios Medley Crunch
 4   • “go ahead and enjoy another heart-healthy way to start your day”
 5   • “START THE DAY WITH A HEART HEALTHY DIET THAT INCLUDES WHOLE
     GRAIN OATS”
 6
 7                h.     Fiber One Protein – Maple Brown Sugar and Cranberry Almond

 8   • “It’s a perfect blend of wholesome goodness and our delightfully tasty mix of crunchy
     almonds, sweetened cranberry pieces and sweetened granola.”
 9
10                i.     Chex – Chocolate, Cinnamon, Honey Nut, Vanilla, and Apple Cinnamon
     • “Simply Nutritious”
11
12                j.     Basic 4

13   • “Great Tasting HEART HEALTHY”
     • “A low fat part of your Heart Healthy Diet”
14
     • “A Delicious Blend of Sweet and Tangy Fruits, Crunchy almonds and a Wholesome
15   Variety of Grains”
16   • “A harvest of wholesome sweetness”
17   • “a good, wholesome breakfast”
18                k.     Raisin Nut Bran
19   • “a good, wholesome breakfast”
20
                  l.     Oatmeal Crisp Crunchy Almond
21   • “Heart Healthy”
22   • “a good, wholesome breakfast”
23
                  m.     Oatmeal Crisp Hearty Raisin
24   • “Heart Healthy!”
25   • “Include Oatmeal Crisp hearty raisin cereal as part of your heart-healthy eating plan.”
26   • “For a happier & healthier heart!”
27   • “Try Both Heart Healthy Flavors of Oatmeal Crisp.”
28   • “Irresistible taste that’s heart healthy!”
                                                    74
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
              Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 81 of 130




 1   • “Are you ready for a cereal that’s so tasty, so deliciously satisfying, that you look forward
     to eating a nutritious breakfast?”
 2
     • It’s a satisfying, nutritious cereal that contains ingredients that can help lower blood
 3   pressure and reduce the risk of heart disease.”
 4   • “Is great tasting and heart healthy”
 5
                 n.      Honey Kix
 6   • “Our promise is simple: we’ll always give you a cereal that provides good nutrition your
 7   kids need and great taste your kids love.”
 8   • “KIX Assurance / For over 70 years, moms have trusted our commitment to good
     nutrition.”
 9
10         186. The 19 cereals General Mills advertises in this manner contain 6g - 15g added
11   sugar per serving, averaging over 9.4g per serving. That added sugar accounts for 15.5% -
12   36% of the products’ calories, with the average contribution more than 26.7%. These products
13   thus account for large portions of men’s, women’s, and children’s maximum safe daily sugar
14   intake as demonstrated in the table below.
15                                   Added Sugar      % Calories From        AHA Max. Intake
               Product
16                                     Content         Added Sugar              Contribution
                                                                             M: 23.7%
17   Honey Nut Cheerios                   9g                 32.7%           W: 36%
18                                                                           C: 60-75%
19                                                                           M: 26.3%
20   Apple Cinnamon Cheerios              10g                33.3%           W: 40%
                                                                             C: 66.7-83.3%
21
                                                                             M: 23.7%
22   Frosted Cheerios                     9g                 33.3%           W: 36%
23                                                                           C: 60-75%
24                                                                           M: 15.7%
     Multi Grain Cheerios                 6g                 21.8%           W: 24%
25                                                                           C: 40-50%
26
                                                                             M: 23.7%
27   Chocolate Cheerios                   9g                  36%            W: 36%
                                                                             C: 60-75%
28
                                                    75
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
               Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 82 of 130




 1                                Added Sugar     % Calories From       AHA Max. Intake
               Product
                                    Content        Added Sugar             Contribution
 2
                                                                        M: 15.7%
 3   Dulce de Leche Cheerios            6g                24%           W: 24%
 4                                                                      C: 40-50%
 5                                                                      M: 23.7%
     Honey Nut Cheerios
                                        9g                30%           W: 36%
 6   Medley Crunch
                                                                        C: 60-75%
 7
                                                                        M: 39.5%
     Fiber One Protein - Maple
 8                                     15g               27.3%          W: 60%
     Brown Sugar
                                                                        C: 100-125%
 9
                                                                        M: 39.5%
10   Fiber One Protein -
                                    15g (est.)          27.3%           W: 60%
     Cranberry Almond
11                                                                      C: 100-125%
12                                                                      M: 21.1%
13   Chocolate Chex                    8g               24.6%           W: 32%
                                                                        C: 53.3-66.7%
14
                                                                        M: 21.1%
15   Cinnamon Chex                     8g               26.7%           W: 32%
16                                                                      C: 53.3-66.7%

17                                                                      M: 23.7%
     Honey Nut Chex                    9g                30%            W: 36%
18                                                                      C: 60-75%
19                                                                      M: 21.1%
20   Vanilla Chex                      8g               26.7%           W: 32%
                                                                        C: 53.3-66.7%
21
                                                                        M: 23.7%
22   Apple Cinnamon Chex               9g               32.7%           W: 36%
23                                                                      C: 60-75%
24                                                                      M: 34.2%
     Basic 4                           13g               26%            W: 52%
25                                                                      C: 86.7-108.3%
26
                                                                        M: 18.4%
27   Raisin Nut Bran                7g (est.)           15.5%           W: 28%
                                                                        C: 46.7-58.3%
28
                                                   76
           Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                        THIRD AMENDED CLASS ACTION COMPLAINT
                Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 83 of 130




 1                                   Added Sugar     % Calories From        AHA Max. Intake
                Product
                                       Content        Added Sugar            Contribution
 2
 3                                                                         M: 36.8%
      Oatmeal Crisp Crunchy
                                         14g               23.3%           W: 56%
 4    Almond
                                                                           C: 93.3-116.7%
 5
 6                                                                         M: 23.7%
      Oatmeal Crisp Hearty
                                       9g (est.)           15.7%           W: 36%
 7    Raisin
                                                                           C: 60-75%
 8
                                                                           M: 15.7%
 9    Honey Kix                           6g                20%            W: 24%
10                                                                         C: 40-50%

11                      Averages =       9.4g              26.7%

12         187. Statements that these products are “healthy,” “nutritious,” or “wholesome” are
13   false, or at least highly misleading, because, due to their high added sugar content,
14   consumption of these products is decidedly unhealthy, and the consequences of consuming
15   the products—increased risk for, and in some cases contraction of chronic disease—are
16   incompatible with General Mills’ representations that the products are “healthy,”
17   “nutritious,” and “wholesome.”
18         2.     General Mills Affirmatively Misrepresents that Consuming Some of its
19                High-Sugar Products Will Promote Bodily Health, Prevention of Disease,
20                or Weight Loss
21         188. In some cases, General Mills falsely represents that its high-sugar products are
22   effective in promoting bodily health, preventing disease, and promoting weight loss.
23         189. Specifically, General Mills represents that Honey Nut Cheerios Medley Crunch,
24   Basic 4, Oatmeal Crisp Crunchy Almond, and Oatmeal Crisp Hearty Raisin cereals are all
25   “heart healthy.”
26         190. General Mills makes other statements that suggest heart health on products
27   including “can also help take care of your heart” (Honey Nut Cheerios); “May reduce the risk
28   of heart disease” (Multi Grain and Chocolate Cheerios, and Cheerios + Ancient Grains);
                                                    77
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
              Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 84 of 130




 1   “Flavors your heart will Love!” (Apple Cinnamon, Frosted, Fruity, Banana Nut, Chocolate,
 2   Cinnamon Burst, and Dulce de Leche Cheerios); “For a happier & healthier heart!” (Oatmeal
 3   Crisp Hearty Raisin); and an American Heart Association certification (Multi Grain
 4   Cheerios).
 5         191. General Mills further claims that Honey Nut, Apple Cinnamon, and Frosted
 6   Cheerios, Honey Nut Cheerios Medley Crunch, and Oatmeal Crisp Hearty Raisin all “Can
 7   Help Lower Cholesterol.” These cereals contain 9-10g sugar per serving, accounting for
 8   between 15.5% and 36% of their calories.
 9         192. These statements are false and misleading because, far from promoting heart
10   health, these cereals, because of their high added sugar content, contribute to excessive sugar
11   consumption, which elevates cholesterol, and increases risk of cardiovascular disease.
12         193. General Mills also claims its high-sugar cereals promote weight loss or healthy
13   weight management.
14         194. Specifically, the packaging of Multi Grain Cheerios states that “It’s never too
15   early to get them on a healthy diet,” referring to children, even though a single serving
16   provides as much as 50% of the AHA’s maximum daily sugar intake recommendation for
17   children, making this claim especially deceptive.
18         195. This marketing is false and misleading. Although Multi Grain Cheerios contains
19   “only” 6g of sugar per serving, a serving size is just 29g, so the product is more than 20%
20   sugar by weight, and nearly 22% of its calories come from the sugar. Because of this added
21   sugar content, regular consumption of Multi Grain Cheerios is not likely to result in lower
22   weight or a healthier diet, but instead to weight gain and increased risk of morbidity.
23         196. Although it has 50% more sugar at 9g, contributing nearly a third of the
24   product’s calories, General Mills uses the same tactic to advertise Multi Grain Peanut Butter
25   Cheerios. Not only is the box designed to look like a slimming waist, but the product’s
26   packaging says, “More grains. Less you!,” and promises that the product “can help you
27   manage weight.” These claims are deceptive for the same reasons stated above.
28         197. Fiber One Honey Clusters also claims “Fiber One: One simple weight loss step
                                                    78
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 85 of 130




 1   – that tastes great!” and “may help you stick to your weight loss plan!” General Mills even
 2   entered into an association with Weight Watchers to market these cereals. But in making
 3   these statements, General Mills deceptively omits material information concerning the
 4   negative impact on body weight of the Fiber One cereals’ high added sugar content, 7g-12g
 5   per serving, providing up to a third of the products’ calories.
 6         3.      Even When Not Stating So Expressly, General Mills Strongly Suggests Its
 7                 High-Sugar Products are Healthy
 8         198. Besides direct, express claims that some of its products are “healthy,”
 9   “nutritious,” and “wholesome,” General Mills also conveys this same idea through
10   suggestion.
11                 a.      General Mills Touts Its High-Sugar Products’ Whole Grain, Fiber,
12                         and Protein Content to Distract From their High Amounts of Added
13                         Sugar
14         199. A major strategy General Mills employs is “calling out” the supposedly
15   beneficial aspects of its cereals, and particularly their whole grain, fiber, protein, and “real”
16   ingredient content.
17         200. Especially egregious and misleading is that Fiber One Protein actually contains
18   less protein than original Fiber One cereal, but far more sugar, as set forth below.
19                                  Serving       Protein in     Sugar in     Protein        Sugar
                Product
20                                    Size         Serving       Serving      in 1 cup      in 1 cup
21    Original Fiber One           1 cup (81g)        11g           1g           11g          1g
22
      Fiber One Protein             2/3 cup
                                                      6g           15g           9g           23g
23    Maple Brown Sugar              (55g)
24    Fiber One Protein             3/4 cup
                                                      6g           15g           8g           20g
25    Cranberry Almond               (55g)

26         201. Other aspects of General Mills’ marketing, such as its online marketing, also
27   focus on fiber, whole grain, protein, and “real” ingredients, including their supposed
28   contribution to general health and wellness, as well as to the prevention of, or reduction of
                                                    79
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                 Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 86 of 130




 1   risk for, chronic disease, including the very diseases caused by consuming the high amounts
 2   of sugar in its foods marketed as healthy.
 3            202. In emphasizing the supposedly beneficial ingredients or other aspects of its
 4   cereals, in derogation of its duty to consumers, General Mills necessarily and intentionally
 5   also minimizes, de-emphasizes, hides, obscures, and otherwise omits contrary and highly-
 6   material information regarding the products’ high added sugar content, and the detrimental
 7   effects of regular excessive added sugar consumption.
 8                  b.    General Mills Leverages a Deceptive Industry “Certification”
 9                        Program—the Whole Grains Council Stamp—to Make its High-
10                        Sugar Products Appear Healthy
11            203. Virtually all of the 32 General Mills cereals challenged herein bear, or at some
12   time during the class period bore a Whole Grains Council Stamp, as pictured below.
13
14
15
16
17
18
19
20            204. The Whole Grains Council was formed in 2003 and holds itself out as a
21   purported “nonprofit consumer advocacy group.”91
22            205. Its membership, however, is comprised not of consumers or their advocates, but
23   primarily of hundreds of food manufacturers, like Cargill, ConAgra, Domino’s Pizza, Frito-
24   Lay, Post, Heinz, Hostess, Kellogg, Kraft, McDonald’s, Nestle, Quaker, Smucker, and of
25   course, General Mills.
26            206. The Whole Grain’s Council stamp is frequently misused by food manufacturer-
27
28   91
          See http://wholegrainscouncil.org/about-us
                                                       80
               Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                            THIRD AMENDED CLASS ACTION COMPLAINT
               Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 87 of 130




 1   members—including by General Mills in this case—to bolster claims that foods are
 2   supposedly healthy, by suggesting that an independent, perhaps governmental authority has
 3   determined a food is healthy or otherwise sanctioned its health and wellness claims due to its
 4   whole grain content.
 5         207. In order to use a Whole Grains Council stamp, though, a food need only contain
 6   a minimum of 8g whole grain, and there are no disqualifying criteria. Accordingly, high-
 7   sugar foods can, and frequently do, display the Whole Grains Council stamp.
 8         208. This is true of many of General Mills’ products, and the use of the stamp is
 9   deceptive because it implies independent verification that the products are healthy, despite
10   that the Whole Grains Council is an industry group, and that General Mills’ products contain
11   such high amounts of sugar that they remain unhealthy choices notwithstanding their whole
12   grain content.
13                c.     General Mills Deceptively Omits, Intentionally Distracts From, and
14                       Otherwise Downplays Its Foods’ High Added Sugar Content
15         209. In marketing its cereals with health and wellness claims, General Mills regularly
16   and intentionally omits information regarding the amount and dangers of the added sugars in
17   its products. General Mills is under a duty to disclose this information to consumers because
18   (a) General Mills is revealing some information about its products—enough to suggest they
19   are healthy—without revealing additional material information, (b) General Mills’ deceptive
20   omissions concern human health, and specifically the detrimental consequences to health
21   from consuming its products, (c) General Mills was, and is, in a better position to know of
22   the dangers presented by the sugars in its cereals, as it is a global food company whose
23   business depends upon food science and policy, and (d) General Mills actively concealed
24   material facts not known to plaintiffs and the class.
25         210. Moreover, in marketing its cereals, General Mills regularly affirmatively uses
26   certain words and phrases to falsely suggest their sugar content is low.
27         211. Specifically, General Mills represents that Multi Grain Cheerios, Dulce de
28   Leche Cheerios, Cheerios + Ancient Grains, Fiber One Raisin Bran Clusters, Fiber One
                                                   81
           Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                        THIRD AMENDED CLASS ACTION COMPLAINT
                Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 88 of 130




 1   Honey Clusters, Fiber One Nutty Clusters & Almonds, Oatmeal Crisp Hearty Raisin, and
 2   Honey Kix are all “lightly sweetened.”
 3         212. These products, however, far from being “lightly sweetened,” contain high
 4   amounts of sugar, 5g - 14g per serving, with an average of 8.7g per serving, contributing
 5   16.5% - 36% of the products’ calories, with an average of 21.8% of calories, as shown in the
 6   table below. Such statements are likely to confuse even consumers aware of health issues
 7   regarding sugar, because they suggest any such health issues, in any event, do not pertain to
 8   these only “lightly” sweetened cereals.
 9                                   Added Sugar      % Calories From       AHA Max. Intake
                 Product
                                       Content         Added Sugar             Contribution
10
                                                                            M: 15.7%
11    Multi Grain Cheerios                    6g             21.8%          W: 24%
12                                                                          C: 40-50%
                                                                            M: 15.7%
13    Dulce de Leche Cheerios                 6g              24%           W: 24%
14                                                                          C: 40-50%
                                                                            M: 13.1%
15    Cheerios + Ancient Grains               5g             18.1%          W: 20%
16                                                                          C: 33.3%-41.6%
17                                                                          M: 18.4%
      Fiber One Raisin Bran
                                        7g (est.)            16.5%          W: 28%
18    Clusters
                                                                            C: 46.7-58.3%
19                                                                          M: 23.7%
      Fiber One Honey Clusters                9g             21.2%          W: 36%
20
                                                                            C: 60-75%
21                                                                          M: 31.6%
      Fiber One Nutty Clusters &
22                                         12g               25.3%          W: 48%
      Almonds
                                                                            C: 80-100%
23
                                                                            M: 34.2%
24    Basic 4                             13g                26%            W: 52%
25                                                                          C: 86.7-108.3%
26                                                                          M: 36.8%
      Oatmeal Crisp Crunchy
                                          14g               23.3%           W: 56%
27    Almond
                                                                            C: 93.3-116.7%
28
                                                    82
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 89 of 130




 1                                    Added Sugar       % Calories From       AHA Max. Intake
                 Product
                                        Content          Added Sugar             Contribution
 2
                                                                              M: 15.7%
 3    Honey Kix                             6g                 20%            W: 24%
 4                                                                            C: 40-50%

 5                      Averages =         8.7g               21.8%

 6         4.     General Mills Immorally Markets Some High-Sugar Products to Children,
 7                Who Are Among the Most Vulnerable to the Dangers of Excess Added
 8                Sugar Consumption
 9         213. General Mills markets some of its products either directly to children, or to
10   parents, for their children. For example, Honey Kix, which has 6g of sugar per serving,
11   contributing 20% of the product’s calories, has labeling statements including:
12                a.     “Kid Tested, Mother Approved”
13                b.     “Our promise is simple: we’ll always give you a cereal that provides good
14         nutrition your kids need and great taste your kids love.”
15                c.     “KIX Assurance / For over 70 years, moms have trusted our commitment
16         to good nutrition”
17         214. General Mills similarly markets Cinnamon Toast Crunch, Cocoa Puffs, Lucky
18   Charms, and Trix with claims that speak to benefits to children, namely “GROWING UP
19   STRONG / With Big G Cereals.”
20         215. General Mills also says to parents of Multi Grain Cheerios (6g sugar providing
21   21.8% of calories), that “it’s never too early to get them [children] on a healthy diet.”
22         216. There are currently obesity and type 2 diabetes epidemics among American
23   children, who are thus among the most vulnerable to misleading health and wellness
24   marketing that results in substantially increased added sugar consumption.
25         217. Marketing high-sugar products to children, or for children’s consumption, is
26   itself an unfair and immoral business practice, but it is especially harmful when the marketing
27   suggests the high-sugar products are healthy options for children.
28         218. Further, marketing such products by emphasizing their purportedly beneficent
                                                    83
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                   Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 90 of 130




 1   contributions to children’s health, while intentionally obscuring the detrimental effect of their
 2   consumption in promoting obesity, metabolic disease, cardiovascular disease, and other
 3   morbidity, is immoral, malicious, and oppressive.
 4            5.     General Mills Knows or Reasonably Should Know of the Strong Scientific
 5                   Evidence Demonstrating Its High-Sugar Products are Unhealthy to
 6                   Consume, But Fails to Warn Consumers of the Known Dangers
 7            219. As a longtime and major national food manufacturer, General Mills is well-
 8   positioned to know the most current food science. Moreover, the issue of the health dangers
 9   of consuming excessive added sugar has gained increasing prominence over the past decade.
10            220. For example, scientific evidence of the dangers of sugar was available to General
11   Mills as a result of its membership in the Whole Grains Council. For example, the Whole
12   Grains Counsel website notes Harvard research finding that replacing sugar with whole grains
13   lowers heart disease risk. 92
14            221. Indeed, General Mills maintains on its website a page titled “Reducing Sugar,”93
15   in which it demonstrates its awareness of concerns regarding sugar, for example stating that
16   “Since 2007, we have lowered sugar levels in our kid cereals by more than 16 percent, on
17   average,” and that “In 2009, General Mills pledged to reduce sugar in all of its cereals
18   advertised to children under 12 to single-digit grams of sugar per serving, and we’ve made
19   significant progress.” Any such reduction, however, has been insufficient to render non-
20   misleading its health and wellness marketing strategies for these products.
21            222. Despite knowing of the dangers of the added sugar in its products, General Mills
22   failed to adequately warn consumers, but instead induced them to consume the General Mills
23   products through affirmative health and wellness misrepresentations that also distracted
24   consumers from the dangers presented by the General Mills products.
25
26   92
         See http://wholegrainscouncil.org/replacing-butter-sugar-or-refined-grains-with-whole-
27   grains-cuts-heart-disease-risk
28   93
          At http://www.generalmills.com/Health/improving-health/reducing-sugar
                                                       84
               Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                            THIRD AMENDED CLASS ACTION COMPLAINT
                Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 91 of 130




 1         6.      General Mills Violates FDA Food Labeling Regulations
 2         223. Several of General Mills’ cereals contain statements that violate FDA food
 3   labeling regulations, which have been adopted as California’s labeling regulations pursuant
 4   to the California Sherman Food, Drug, and Cosmetic Law, Cal. Health & Safety Code §§
 5   109875 et seq. (the “Sherman Law”). See id. § 110665 (“Any food is misbranded if its
 6   labeling does not conform with the requirements for nutrition labeling as set forth in Section
 7   403(q) (21 U.S.C. Sec. 343(q)) of the federal act and the regulations adopted pursuant
 8   thereto.”).
 9                 a.    In Violation of State and Federal Regulations, General Mills’ Health
10                       and Wellness Statements are False, Misleading, and Incomplete
11         224. General Mills’ health and wellness statements challenged herein were false and
12   misleading for the reasons described herein, in violation of 21 U.S.C. § 343(a), which deems
13   misbranded any food whose “label is false or misleading in any particular.” General Mills
14   accordingly also violated California’s parallel provision of the Sherman Law. See Cal. Health
15   & Safety Code § 110660.
16         225. General Mills’ health and wellness statements challenged herein also “fail[ed]
17   to reveal facts that are material in light of other representations made or suggested by the
18   statement[s], word[s], design[s], device[s], or any combination thereof,” in violation of 21
19   C.F.R. § 1.21(a)(1). Such facts include the detrimental health consequences of consuming
20   added sugars in amounts present in the challenged products.
21         226. General Mills similarly failed to reveal facts that were “[m]aterial with respect
22   to the consequences which may result from use of the article under” both “[t]he conditions
23   prescribed in such labeling,” and “such conditions of use as are customary or usual,” in
24   violation of § 1.21(a)(2). Namely, General Mills failed to disclose the increased risk of serious
25   chronic disease likely to result from the usual consumption of its cereals in the customary
26   manner.
27
28
                                                    85
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
               Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 92 of 130




 1                b.     General Mills Violates Regulations Governing Health Claims
 2         227. A health claim “expressly or by implication . . . characterizes the relationship of
 3   any substance to a disease or health-related condition.” 21 C.F.R. § 101.14(a)(1). Foods may
 4   not contain such claims “unless: (1) The claim is specifically provided for in subpart E of this
 5   part; and (2) The claim conforms to all general provisions of this section as well as to all
 6   specific provisions in the appropriate section of subpart E of this part,” id. § 101.14(e). Under
 7   § 101.14(e), once the FDA promulgates such a health claim, “firms may make claims based
 8   on the regulation in subpart E of this part, provided that” seven conditions are met. See 21
 9   C.F.R. § 101.14(d)(2). Thus, where General Mills has used an unauthorized health claim, its
10   use of related information, such as more prominent heart-shaped vignettes with heart-health
11   messages, are also in violation of the regulations, and specifically 21 C.F.R. § 101.14(e),
12   since they are themselves unauthorized health claims that are not immunized by virtue of a
13   connection to an authorized health claim, see 21 C.F.R. § 101.14(d)(2).
14         228. In several cases, General Mills used health claims in violation of § 101.14(e) and
15   other more specific regulations under subpart E.
16                       i.    “Can Help Lower Cholesterol” Claims
17         229. The claim, “CAN HELP lower CHOLESTEROL,” which appears inside a heart
18   vignette on different varieties of Cheerios, is an unauthorized health claim. First, the claim is
19   not itself authorized by Subpart E of title 21 of the Code of Federal Regulations. Second,
20   although the “lower CHOLESTEROL” claim appears in close proximity to a health claim
21   authorized by 21 C.F.R. § 101.81 (permitting a health claim linking soluble fiber and risk of
22   coronary heart disease),94 lowering cholesterol is not the same as reducing risk of heart
23   disease, and thus “lower[ing] CHOLESTEROL” is not a claim “based on the regulation”
24
25   94
       The specific claim General Mills makes is: “THREE GRAMS OF SOLUBLE FIBER
26   FROM WHOLE GRAIN OAT FOODS, LIKE HONEY NUT CHEERIOS CEREAL, IN A
27   DIET LOW IN SATURATED FAT AND CHOLESTEROL, MAY REDUCE THE RISK
     OF HEART DISEASE. HONEY NUT CHEERIOS CEREAL PROVIDES .75 GRAMS PER
28   SERVING.”
                                                   86
           Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                        THIRD AMENDED CLASS ACTION COMPLAINT
               Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 93 of 130




 1   pursuant to 21 C.F.R. § 101.14(d)(2). In fact, the FDA has warned General Mills about that
 2   this very behavior renders Cheerios misbranded, and an unauthorized new drug. This
 3   violation applies to Honey Nut Cheerios, Apple Cinnamon Cheerios, Frosted Cheerios, and
 4   Honey Nut Medley Crunch Cheerios.
 5                       ii.   Claims Linking Dietary Saturated Fat and Cholesterol and
 6                             Risk of Coronary Heart Disease; and Related Packaging
 7                             Claims
 8         230. General Mills also violates 21 C.F.R. § 101.75(c)(2)(E) with respect to several
 9   cereals that make a claim linking “dietary saturated fat and cholesterol and risk of coronary
10   heart disease,” see generally id. § 101.75, because the claim General Mills uses fails to state,
11   as it must, that “coronary heart disease risk depends on many factors,” § 101.75(c)(2)(E); see
12   also id. § 101.75(e) (model claims).
13         231. Specifically, Multi Grain Cheerios states, “DIETS LOW IN SATURATED FAT
14   AND CHOLESTEROL MAY REDUCE THE RISK OF HEART DISEASE. MULTIGRAIN
15   CHEERIOS CEREAL IS LOW IN FAT (1.5g), SATURATED FAT FREE AND
16   CHOLESTEROL FREE.” Because this health claim is unauthorized, General Mills’
17   statement in close proximity, “MAY reduce THE RISK OF HEART DISEASE,” in a heart
18   vignette, is also an unauthorized health claim in violation of § 101.14(e), since the statement
19   is not “based on” an authorized health claim pursuant to § 101.14(d)(2).
20         232. Similarly, for some of the class period, Chocolate Cheerios stated, “Diets low in
21   saturated fat and cholesterol may reduce the risk of heart disease. Chocolate Cheerios cereal
22   is low in fat (1g), saturated fat and naturally cholesterol free.” Because this health claim is
23   unauthorized, General Mills’ statements in close proximity, “heart-healthy,” and “MAY
24   reduce THE RISK OF HEART DISEASE,” in a heart vignette, are also unauthorized health
25   claims in violation of § 101.14(e), since the statements are not “based on” an authorized
26   health claim pursuant to § 101.14(d)(2).
27         233. Similarly, Cheerios + Ancient Grains states, “Diets low in saturated fat and
28   cholesterol may reduce the risk of heart disease. Cheerios + Ancient Grains cereal is low in
                                                    87
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
               Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 94 of 130




 1   fat (2g), low in saturated fat (0.5g) and cholesterol free.” Because this health claim is
 2   unauthorized, General Mills’ statement in close proximity, “may Reduce the Risk of Heart
 3   Disease,” in a heart vignette, is also an unauthorized health claim in violation of § 101.14(e),
 4   since the statement is not “based on” an authorized health claim pursuant to § 101.14(d)(2).
 5         234. Similarly, Basic 4 states, “Diets low in saturated fat and cholesterol may reduce
 6   the risk of heart disease. Basic 4 cereal is low in fat, low in saturated fat and naturally
 7   cholesterol free.” Because this health claim is unauthorized, General Mills’ statements in
 8   close proximity, “Great Tasting HEART HEALTHY,” in a heart vignette, and “A low fat part
 9   of your Heart Healthy Diet,” are also unauthorized health claims in violation of § 101.14(e),
10   since the statements are not “based on” an authorized health claim pursuant to § 101.14(d)(2).
11         235. Several other varieties of Cheerios included the bare, unauthorized health claim,
12   “Diets low in saturated fat and cholesterol may reduce the risk of heart disease,” including
13   Apple Cinnamon Cheerios, Frosted Cheerios, Fruity Cheerios, Banana Nut, Chocolate,
14   Cinnamon Burst, and Dulce de Leche Cheerios. Because this claim is unauthorized, General
15   Mills’ statement in close proximity, “Flavors your heart will Love!,” is also an unauthorized
16   health claim in violation of § 101.14(e), since the statement is not “based on” an authorized
17   health claim pursuant to § 101.14(d)(2).
18         236. These violations are especially misleading because, as the regulation explains,
19   “[o]ther risk factors for coronary heart disease include . . . high blood pressure, diabetes, . . .
20   [and] obesity,” 21 C.F.R. § 101.75(b)(2), and these are all likely consequences from regular
21   consumption of General Mills’ high-sugar cereals, including the products on which these
22   claims are made. 95
23
24
25
     95
        By comparison, on Raisin Nut Bran, General Mills implements the health claim permitted
     under 21 C.F.R. § 101.75 correctly, stating: “While many factors affect heart disease, diets
26   low in saturated fat and cholesterol may reduce the risk of this disease. Raisin Nut Bran cereal
27   is low in fat, low in saturated fat and naturally cholesterol free.” Accordingly, Plaintiff does
     not challenge on Raisin Nut Bran the statement in close proximity, “Great Tasting HEART
28   HEALTHY,” in a heart vignette.
                                                     88
             Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                          THIRD AMENDED CLASS ACTION COMPLAINT
               Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 95 of 130




 1                       iii.   Claims Related to FDAMA-Authorized Health Claims
 2         237. General Mills’ Oatmeal Crisp cereals include a claim, which is authorized under
 3   the Food and Drug Administration Modernization Act (FDAMA), “Diets rich in whole grain
 4   foods and other plaint foods, and low in saturated fat and cholesterol, may help reduce the
 5   risk of heart disease.” The packaging then states, in close proximity, “Great Tasting HEART
 6   HEALTHY,” inside a heart vignette. Elsewhere, General Mills says Oatmeal Crisp Hearty
 7   Raisin “can help lower cholesterol.” The packaging also includes other heart vignettes, and
 8   statement such as “reduced risk of heart disease.”
 9         238. The use of the term “Heart Healthy” on General Mills’ Oatmeal Crisp cereals,
10   as well as their heart vignettes, violate 21 C.F.R. § 101.14(e) because the statements are not
11   permitted under Subpart E. Moreover, because the statements are made in connection with
12   health claims permitted under the FDAMA, section 101.14(d)(2) does not allow General
13   Mills to make claims, other than the health claim permitted under the FDAMA itself, even if
14   such other claims are “based on” the health claim, and would be allowed for a health claim
15   authorized under Subpart E instead of under the FDAMA.
16                       iv.    Health Claim Linking Low Sugar and Heart Health
17         239. General Mills uses an unauthorized health claim on Chocolate Cheerios,
18   connecting the product’s sugar content with heart health (“One delightful serving of
19   Chocolate Cheerios has 9 grams of sugar and is a heart-healthy choice for your whole
20   family.”), in violation of 21 C.F.R. § 101.14.
21                       v.     Health Claim Regarding Blood Pressure (Hypertension)
22         240. General Mills uses an unauthorized health claim on Oatmeal Crisp – Hearty
23   Raisin, when it says the cereal “contains ingredients that can help lower blood pressure,”
24   since there is no health claim prescribed for the relationship between any nutrient and blood
25   pressure, which is itself a disease (hypertension).
26                       vi.    Incomplete Health Claims
27         241. General Mills’ implied and express health claims challenged in this Complaint
28   also violate 21 C.F.R. §§ 101.14(d)(2)(ii), (iii) & (e) because, for the reasons discussed herein,
                                                      89
             Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                          THIRD AMENDED CLASS ACTION COMPLAINT
               Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 96 of 130




 1   the claims are not “complete, truthful, and not misleading,” and many of the claims are not
 2   “limited to describing the value that ingestion (or reduced ingestion) of the substance, as part
 3   of a total dietary pattern, may have on a particular disease or health-related condition.”
 4                c.     General Mills Makes an Unlawful Nutrient Content Claim on
 5                       Chocolate Cheerios
 6         242. A nutrient content claim “expressly or implicitly characterizes the level of a
 7   nutrient of the type required to be in nutrition labeling under 101.9 or under 101.36,” 21
 8   C.F.R. § 101.13(b). Such claims “may not be made . . . unless the claim is made in accordance
 9   with this regulation and with the applicable regulations in Subpart D of this part . . . .” Id. An
10   express nutrient content claim is “any direct statement about the level (or range) of a nutrient
11   in the food,” id. § 101.13(b)(1), whereas an implied nutrient content claim either “[d]escribes
12   the food or an ingredient therein in a manner that suggests that a nutrient is absent or present
13   in a certain amount,” or “[s]uggests that the food, because of its nutrient content, may be
14   useful in maintaining healthy dietary practices and is made in association with an explicit
15   claim or statement about a nutrient,” id. § 101.13(b)(2).
16         243. Under 21 C.F.R. § 101.13(i), “the label or labeling of a product may contain a
17   statement about the amount or percentage of a nutrient if: (1) The use of the statement on the
18   food implicitly characterizes the level of the nutrient in the food and is consistent with a
19   definition for a claim, as provided in Subpart D of this part, for the nutrient that the label
20   addresses . . . ; (2) The use of the statement on the food implicitly characterizes the level of
21   the nutrient in the food and is not consistent with such a definition, but the label carries a
22   disclaimer adjacent to the statement that the food is not ‘low’ in or a ‘good source’ of the
23   nutrient . . . ; (3) The statement does not in any way implicitly characterize the level of the
24   nutrient in the food and it is not false or misleading in any respect . . . .”
25         244. General Mills claims that Chocolate Cheerios have the “perfect balance of
26   whole grain goodness” and that is why the product contains “9 grams” of sugar per serving.”
27   General Mills’ obvious implication, in context, is that the amount of sugar in the products is
28   low. To qualify for a “low sugar” claim, a product must “contain at least 25 percent less sugar
                                                    90
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
               Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 97 of 130




 1   per reference amount customarily consumed than an appropriate reference food as described
 2   in 101.13(j)(1), and the reference food must be declared. 21 C.F.R. § 101.60(c)(5). Because
 3   General Mills provides no indication of a valid reference, and does not provide a disclaimer
 4   that the product is not a “lower sugar” product, the implied nutrient content claim is unlawful,
 5   in violation of 21 C.F.R. §§ 101.13(i)(1)-(2). If, on the other hand, General Mills’ use of “9
 6   grams of sugar” is construed as an express nutrient content claim that “does not in any way
 7   implicitly characterize the level of the nutrient in the food,” then it is in violation of 21 C.F.R.
 8   § 101.13(i)(3) because, in suggesting the products are low in sugar (the only reason General
 9   Mills would have to tout the sugar content), the statements are “false or misleading in any
10   respect,” id., for the reasons described herein.
11   B.    General Mills Designed Deceptive Opposition Research to Justify the High
12         Amounts of Added Sugar in its Cereals
13         245. Through its “Bell Institute of Health and Nutrition,” General Mills designed a
14   methodology, purportedly to investigate the relationship between ready-to-eat cereal
15   consumption and Body Mass Index (BMI) in school-aged children (4 to 12 years). The
16   analysis was published in 2003.96
17         246. The study was based on a 14-day food diary, where foods eaten, as well as
18   physical attributes like height and body weight, were self-reported, and where portion sizes
19   were later just estimated. Such studies are notoriously unreliable. Worse, to be counted in the
20   data, children needed to only report on 7 of the 14 days. Then, the General Mills-sponsored
21   researchers only considered children overweight if they were at or above the 95th percentile
22   of BMI—rather than using an absolute value—which is absurd, as it would be equivalent to
23   saying only 5% of children are overweight. Moreover, the data came from that collected by
24   The NPD Group from February 1998 through January 1999, almost 20 years ago when foods,
25   food labeling, and food policy was all much different than today. And, of the 603 children
26
27
     96
       Albertson AM, et al., “Ready-to-eat cereal consumption: its relationship with BMI and
     nutrient intake of children aged 4 to 12 years,” J. Am. Diet. Assoc., Vol. 103, 1613-1619
28   (2003).
                                                     91
             Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                          THIRD AMENDED CLASS ACTION COMPLAINT
              Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 98 of 130




 1   included, only about half came from households that were employed, suggesting a
 2   confounding factor (such children might eat less, accounting for their lower weight). This
 3   study has been criticized on a number of bases (other than the obvious criticism: bias), for
 4   example that its outcomes were not clearly defined nor its measurements valid and reliable,
 5   especially based on data collection techniques.
 6         247. Notwithstanding its obvious bias and dubious reliability, both General Mills and
 7   other cereal manufacturers, including Kellogg’s, have frequently cited this analysis (often
 8   without revealing General Mills’ role) to justify its sale and marketing of high-sugar cereals,
 9   asserting that it supports the proposition that cereal consumption is associated with lower
10   body weight or BMI in children regardless of the cereal’s sugar content.
11         248. For example, in a 2012 General Mills pamphlet titled, “Benefits of Cereal,”
12   citing its study without revealing its involvement, General Mills states, “Eating cereal,
13   including sweetened cereal, is also associated with improved nutrient intake for children,”
14   and that “regardless of sweetness level, children who eat cereal have healthier body weights
15   than those who don’t eat cereal.”97
16   C.    General Mills Used its Website and Other Online Fora—as Referenced on the
17         Products’ Packaging—to Spread Misinformation about the Dangers of
18         Consuming the Added Sugar in its Cereals
19         249. The packaging of General Mills’ products include frequent references to
20   websites maintained by General Mills and others. These include:
21
22   97
        General Mills also cites for this proposition, O’Neal, C.E., et al., “Presweetened and
23   Nonpresweetened Ready-to-Eat Cereals at Breakfast Are Associated With Improved Nutrient
     Intake but Not With Increased Body Weight of Children and Adolescents: NHANES 1999-
24   2002,” Am. J. Lifestyle Med., Vol. 6, No. 1, pp. 63-74 (2012). This is highly misleading. This
25   analysis of NHANES data is not cereal-specific, but rather looked only at whole grain
     consumption (from all sources). And the analysis has nothing to do with BMI or body weight
26   at all, but rather only asks whether those who consumed the most whole grain also consumed
27   the most other beneficial nutrients (as measured by “Healthy Eating Index” standard). The
     data actually showed that increased whole grain consumption did not decrease sugar
28   consumption.
                                                      92
              Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                           THIRD AMENDED CLASS ACTION COMPLAINT
               Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 99 of 130




 1                a.     GeneralMills.com and www.generalmills.com/health
 2                b.     www.WholeGrainNation.com
 3                c.     www.FiberOne.com
 4                d.     www.GrowUpStrong.com
 5         250. General Mills maintains a large website, including a page dedicated to “Health.”
 6   The page states, “You look to us to provide nutritious, tasty foods that you can share with
 7   family and friends. That’s a measure of trust we’ve taken seriously for more than 150 years.
 8   We aim to deliver convenient, nutritious foods that—when combined with exercise and
 9   activity—lead to healthier lives. We make food with a passion by improving its variety, health
10   profile and safety. We invest in this through our nutrition science research, which continues
11   to uncover secrets about the relationship of food to health and wellness.”
12         251. General Mills then provides a “Performance dashboard” for “fiscal 2015,” in
13   which it states results relating to eight different aspects of its foods—but none of them their
14   high amounts of sugar. Instead, the “health” information General Mills provides relates to:
15   (a) whole grain, (b) vegetables, (c) dairy, (d) fiber, (e) calories, (f) gluten-free, (g) organic,
16   (h) protein, and (i) non-artificial ingredients.
17
18
19
20
21
22
23
24
25
26
27
28
                                                    93
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
             Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 100 of 130




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14         252. The website referenced on nearly all its products, WholeGrainNation.com, is
15   now defunct (the url now redirects to General Mills’ Facebook page), but was maintained by
16   General Mills to provide “health” information regarding the whole grain in its foods, but
17   consistent with General Mills’ marketing strategy, did not materially address the high
18   amounts of sugar in its foods made with whole grain.
19
20
21
22
23
24
25
26
27
28
                                                    94
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
              Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 101 of 130




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12         253. General Mills’ FiberOne.com website touts the products’ fiber content, but does
13   not mention their sugar, instead deceptively omitting material information.
14
15
16
17
18
19
20
21
22
23
24         254. General Mills used the “GrowUpStrong” website to promote purported
25   “Important Nutrition News” about its cereals’ supposed contribution to children’s health,
26   including by leveraging its 2003 analysis to suggest that sugar content is immaterial to health,
27   stating “Some cereals are lower in sugar and some are sweetened. Yet both types of cereal
28   are a good breakfast choice.” Consistent with its behavior elsewhere, the site focused on the
                                                     95
             Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                          THIRD AMENDED CLASS ACTION COMPLAINT
              Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 102 of 130




 1   cereals’ whole grain content and otherwise ignored their dangerous sugar levels. The site is
 2   now defunct, instead redirecting to General Mills’ Facebook page.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    96
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
      Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 103 of 130




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             97
     Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                  THIRD AMENDED CLASS ACTION COMPLAINT
              Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 104 of 130




 1         255. General Mills also maintains a webpage for each of its cereals. The main
 2   generalmills.com webpage has a link to “Brands,” under which is another link to “Cereals.”
 3   The “Cereals” webpage continues General Mills’ deceptive marketing strategy by touting the
 4   benefits of whole grain and other ingredients in General Mills’ cereals, while omitting,
 5   intentionally distracting from, and otherwise downplaying the high added sugar content of its
 6   cereals. For General Mills’ “Cereals” page claims its cereals provide “Whole grain for the
 7   whole family,” stating, “Ninety-five percent of Americans still aren’t eating enough whole
 8   grain. Whole grain is the first ingredients in all Big G cereals, which contain at least 10 grams
 9   per serving. That and other reasons make cereal one of the best choices you can make.”
10
11
12
13
14
15
16
17
18
19
20
21
22         256. The “other reasons” hyperlink leads to a page where General Mills claims
23   “General Mills cereal is on a journey to always be better.” General Mills continues, “Your
24   family wants great tasting, nutritious food. For quite some time, we’ve worked to give you
25   that.” Below is a timeline of General Mills’ supposed efforts to make its cereals “nutritious.”
26   For example, it states that in the 1930s, “General Mills began fortifying with vitamins and
27   minerals,” that in 2005 “General Mills changed the entire line of Big G cereals to include at
28   least 8 grams of whole grain per serving,” and that in 2011, General Mills did a “SUGAR
                                                     98
             Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                          THIRD AMENDED CLASS ACTION COMPLAINT
              Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 105 of 130




 1   REDUCTION,” meaning “All Big G cereals advertised to kids have 10 grams of sugar or less
 2   per serving.” Statements such as this lead consumers to believe that the amount of sugar in
 3   General Mills’ cereals is insignificant, despite that sugar at those levels contributes to a
 4   variety of diseases. General Mills continues its deception with statements like “We continue
 5   to lower sugar in our family favorite cereals.”
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18         257. The “Cereals” webpage also links to individual webpages for each General Mills
19   cereal, which continue the same marketing strategy. The Cheerios webpage, for example,
20   starts by emphasizing that Cheerios are “Made with 100 percent natural whole grain oats,”
21   and asking “Why does that matter? Oats are the only major breakfast cereal grain proven to
22   help lower cholesterol. But there’s more. Adding protein to your morning routine doesn’t
23   have to mean bacon and eggs.”
24         258. At the bottom of the “Cheerios” webpage there are further links to information
25   about “Whole grain benefits,” where General Mills continues to distract from its cereals’
26   high-sugar content, and the deleterious health effects it causes, by focusing on the benefits of
27   whole grain, including its claim that “Grains have been an important part of a healthy diet for
28   centuries.”
                                                    99
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
              Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 106 of 130




 1         259. The “Cheerios webpage also links to an entirely separate website,
 2   www.cheerios.com, where General Mills claims that “Your heart matters to us. That’s why
 3   Cheerios are made with the best oats possible, to provide the best nutrition for your heart,”
 4   inviting users to “Learn more about how beta-glucan can help lower cholesterol” and to “Eat
 5   Well to live well.”
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18         260. The “Hearts Matter” webpage further claims that “When you eat Cheerios, you
19   do your heart some good, here’s why: The whole grain oats in Cheerios contain beta-glucan”
20   which General Mills claims is “a soluble fiber proven to help lower cholesterol as part of a
21   heart-healthy diet” by “form[ing] a gel which sticks to some cholesterol and removes it from
22   the body” and that “studies show that three grams of soluble fiber daily from whole grain oat
23   foods – like Cheerios – in a diet low in saturated fat and cholesterol may reduce the risk of
24   heart disease.” While these statements may be supportable and reasonable with respect to
25   unsweetened Cheerios, General Mills does not distinguish between that and its sweetened
26   versions challenged herein. In fact, after clicking “Products,” all varieties are displayed.
27
28
                                                   100
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
      Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 107 of 130




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            101
     Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                  THIRD AMENDED CLASS ACTION COMPLAINT
              Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 108 of 130




 1         261. General Mills employs similar deceptive marketing strategies for each of its
 2   cereals, on their respective websites.
 3         262. Also on its website, General Mills maintains a page titled “Improving Health
 4   where it claims that “Health improvements are a primary focus of [its] product innovation,”
 5   below which is a graph showing the supposed increasing healthfulness of its products. This
 6   page includes links for further health claims, such as “providing whole grain,” “providing
 7   fiber,” “providing calcium,” and “Reducing sugar,” furthering its deception that the high-
 8   sugar content of its cereals is negligible given the other supposed health benefits of
 9   consuming whole grains and fiber.
10
11
12
13
14
15
16
17
18
19
20
21
22         263. General Mills’ presence online is vast. The above are just a few examples of
23   who General Mills uses online fora to perpetuate its strategy of marketing high-sugar foods
24   with health and wellness claims, particularly by focusing on their purportedly beneficial
25   nutrients and aspects while omitting, obscuring, downplaying, and misrepresenting the health
26   risks associated with the added sugars in its sweetened cereals and other food products.
27
28
                                                   102
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
              Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 109 of 130




 1   D.    The Foregoing Behaviors are Part of General Mills’ Longstanding Policy,
 2         Practice, and Strategy of Marketing its High-Sugar Products as Healthy in Order
 3         to Increase Sales and Profit
 4         264. The practices complained of herein, while specific to certain product lines,
 5   flavors or varieties, and certain claims, are exemplary of, and consistent with, General Mills’
 6   longtime practice of marketing high-sugar products with health and wellness claims that both
 7   deceptively suggest the products are healthy, and deceptively omit the dangers of consuming
 8   the products.
 9         265. These practices have been consistent notwithstanding General Mills’ occasional
10   discontinuation or introduction of new products or lines of products, reformulation of
11   products, or labeling or packaging changes.
12         266. This strategy is based on sophisticated consumer marketing research, and has
13   been undertaken by General Mills with the purpose of increasing the prices, sales, and market
14   share of its cereals and other food products.
15         267. Unless enjoined from using in the marketing of high-sugar products the health
16   and wellness marketing statements, representations, strategies, and tactics complained of
17   herein, General Mills will continue to employ this strategy, as the consumer preference for
18   healthier-seeming foods is strong, and General Mills’ use of the claims therefore allows it to
19   obtain market share it otherwise would not obtain absent use of the claims.
20         268. In fact, Neilsen’s 2015 Global Health & Wellness Survey found “88% of those
21   polled are willing to pay more for healthier foods.”98
22   E.    General Mills’ Policy and Practice of Marketing High-Sugar Products as Healthy
23         is Especially Harmful Because Consumers Generally Eat More than One Serving
24         of Cereal at a Time, Which General Mills Knows
25         269. The serving size for General Mills’ cereals is generally either 1 cup or ¾ cup,
26
27
     98
        Nancy Gagliardi, Forbes, Consumers Want Healthy Foods--And Will Pay More For Them,
     (Feb. 18, 2015) (citing Neilson, We are what we eat, Healthy eating trends around the world,
28   at 11 (Jan. 2015)).
                                                    103
             Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                          THIRD AMENDED CLASS ACTION COMPLAINT
              Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 110 of 130




 1   which generally corresponds to approximately either 30g or 55g.
 2         270. In 2014, the FDA analyzed food consumption data between 2003 and 2008, from
 3   the National Health and Nutrition Examination Survey (NHANES, discussed previously
 4   above), finding that at least 10% of Americans eat at one sitting, 2 to 2.6 times the amount of
 5   cereal as the labeled serving size. Federal regulations thus provide that the reference amount
 6   customarily consumed (RACC) for cereal is 110 grams. 21 C.F.R. § 101.12(b).
 7         271. A study conducted by General Mills itself even found that children and
 8   adolescents 6 to 18 years old typically eat about twice as much cereal in a single meal
 9   compared to the suggested serving size.
10         272. Another study, by Yale University’s Rudd Center for Food Policy and Obesity,
11   found that children 5 to 12 years old ate an average of 35 grams of low-sugar cereals, but an
12   average of 61 grams of high-sugar cereals.99
13         273. An intercept study conducted in 2014 by Consumer Reports found that “Almost
14   every participant—92 percent—exceeded the recommended serving size,” by “help[ing]
15   themselves to 24 percent to 92 percent more when using a 12-ounce bowl and 43 to 114
16   percent more when using an 18-ounce bowl. But those who used the largest bowl really went
17   overboard With Cheerios, the average overpour was 132 percent . . . .” 100
18         274. As a result of consumers’ actual eating habits, General Mills’ high-sugar cereals
19   in reality contribute significantly more sugar to their consumers’ diets than even the high
20   amount in a single serving suggests.
21         275. For example, doubling a serving of most General Mills cereals would cause men,
22   women, and children all to exceed their AHA-recommended maximum daily sugar intake in
23   just the single breakfast serving.
24
25   99
       Jennifer L. Harris, et al., “Effects of Serving High-Sugar Cereals on Children’s Breakfast-
     Eating Behavior,” Pediatrics, Vol. 127, Issue 1 (Jan. 2011).
26
27
     100
        See “Cereal portion control matters: You could be taking in a lot more calories than you
     think” (Dec. 11, 2014), at https://www.consumerreports.org/cro/news/2014/12/cereal-
28   portion-control-matters/index.htm.
                                                   104
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
               Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 111 of 130




 1           276. For this reason, the General Mills high-sugar cereals are especially dangerous to
 2   the health of those who regularly consume them, and therefore its deceptive health and
 3   wellness messaging for these products is particularly insidious.
 4                      PLAINTIFFS’ PURCHASES, RELIANCE, AND INJURY
 5   A.      Plaintiff Beverly Truxel
 6           277. During the past several years, plaintiff Beverly Truxel purchased several
 7   General Mills products including the following.
 8                 a.      Honey Nut Cheerios
 9                 b.      Apple Cinnamon Cheerios
10                 c.      Cinnamon Burst Cheerios
11                 d.      Cinnamon Chex
12                 e.      Chocolate Chex
13                 f.      Fiber One Nutty Clusters & Almonds
14                 g.      Fiber One Protein – Maple Brown Sugar & Cranberry Almond
15                 h.      Basic 4
16           278. Ms. Truxel typically purchased the foregoing General Mills products at one of
17   the following locations: (a) the Lucky located on Monument Boulevard, in Concord,
18   California (which is no longer there); (b) the Lucky located at 1145 Arnold Drive, in
19   Martinez, California 94553; (c) the Safeway located at 591 Tres Pinos Road in Hollister,
20   California 95023; (d) the Safeway located at 17539 Vierra Canyon Road, in Prunedale,
21   California 93907; (e) the Walmart located at 7150 Camino Arroyo, in Gilroy, California,
22   95020; and (f) the Nob Hill Foods located at 1320 South Main Street, in Salinas, California
23   93901.
24           279. As best she can recall, Ms. Truxel has purchased Honey Nut Cheerios many
25   times throughout the four years preceding the filing of the Complaint, about 10 times per
26   year.
27           280. As best she can recall, Ms. Truxel purchased Apple Cinnamon Cheerios
28   approximately 10 times, approximately three years preceding the filing of the Complaint.
                                                   105
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
              Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 112 of 130




 1         281. As best she can recall, Ms. Truxel purchased Cinnamon Burst Cheerios
 2   approximately 4 times, approximately three years preceding the filing of the Complaint.
 3         282. As best she can recall, Ms. Truxel purchased Cinnamon Chex approximately 6-
 4   7 times, beginning approximately two years preceding the filing of the Complaint, with her
 5   most recent purchase within the last year preceding the filing of the Complaint.
 6         283. As best she can recall, Ms. Truxel purchased Chocolate Chex multiple times,
 7   beginning approximately two years preceding the filing of the Complaint, with her most
 8   recent purchase made within the last year preceding the filing of the Complaint.
 9         284. As best she can recall, Ms. Truxel purchased Apple Cinnamon Chex
10   approximately two years preceding the filing of the Complaint.
11         285. As best she can recall, Ms. Truxel purchased Fiber One Nutty Clusters &
12   Almonds, and Fiber One Protein cereals multiple times, with a frequency of approximately 6
13   times per year beginning approximately three years preceding the filing of the Complaint,
14   with her most recent purchase approximately six months preceding the filing of the
15   Complaint.
16         286. As best she can recall, Ms. Truxel purchased Basic 4 approximately 10 times,
17   beginning approximately two years preceding the filing of the Complaint, with her most
18   recent purchase approximately six months preceding the filing of the Complaint.
19         287. For each General Mills product purchased, Ms. Truxel read and decided to
20   purchase the product in substantial part based upon General Mills’ health and wellness
21   labeling statements discussed herein and set forth above with respect to each product and
22   variety, which statements—individually, and especially in the context of the packaging as a
23   whole—made the products seem like healthy food choices to Ms. Truxel.
24                                    *            *            *
25         288. When purchasing the General Mills products, Ms. Truxel was seeking products
26   that were healthy to consume, that is, whose consumption would not increase her risk of
27   CHD, stroke, and other morbidity.
28         289. The health and wellness representations on the General Mills products’ labeling,
                                                   106
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
              Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 113 of 130




 1   as well as General Mills’ omission of material information, however, was misleading, and
 2   had the capacity, tendency, and likelihood to confuse or confound Ms. Truxel and other
 3   consumers acting reasonably (including the putative Class) because, as described in detail
 4   herein, the products are not healthy but instead their consumption increases the risk of CHD,
 5   stroke, and other morbidity.
 6         290. Ms. Truxel is not a nutritionist or food scientist, but rather a lay consumer who
 7   did not have the specialized knowledge that General Mills had regarding the nutrients present
 8   in the General Mills products. At the time of purchase, plaintiff was unaware of the extent to
 9   which consuming high amounts of added sugar in any form adversely affects blood
10   cholesterol levels and increases risk of CHD, stroke, and other morbidity, or what amount of
11   sugar might have such an effect.
12         291. Ms. Truxel acted reasonably in relying on General Mills’ health and wellness
13   marketing, which General Mills intentionally placed on the products’ labels with the intent to
14   induce average consumers into purchasing the products, as well as on General Mills’
15   deceptive omissions of material information.
16         292. Ms. Truxel would not have purchased General Mills products if she knew that
17   their labeling claims were false and misleading in that the products were not as healthy as
18   represented.
19         293. The General Mills products cost more than similar products without misleading
20   labeling, and would have cost less absent the misleading health and wellness claims.
21         294. If General Mills were enjoined from making the misleading claims, the market
22   demand and price for its products would drop, as it has been artificially and fraudulently
23   inflated due to General Mills’ use of deceptive health and wellness labeling.
24         295. General Mills has been unjustly enriched in that its use of deceptive health and
25   wellness labeling, and deceptive omissions, has allowed General Mills to obtain a larger share
26   of the market for cereals than it otherwise would have with respect to the challenged products.
27         296. Ms. Truxel paid more for the General Mills products, and would only have been
28   willing to pay less, or unwilling to purchase them at all, absent the misleading labeling
                                                   107
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
              Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 114 of 130




 1   statements complained of herein.
 2         297. For these reasons, the General Mills products were worth less than what Ms.
 3   Truxel paid for them, and may have been worth nothing at all.
 4         298. Instead of receiving products that had actual healthful qualities, the products Ms.
 5   Truxel received were not healthy, but rather their consumption causes increased risk of CHD,
 6   stroke, and other morbidity.
 7         299. Ms. Truxel lost money as a result of General Mills’ deceptive claims and
 8   practices in that she did not receive what she paid for when purchasing the General Mills
 9   products.
10         300. Ms. Truxel detrimentally altered her position and suffered damages in an amount
11   equal to the amount she paid for the products.
12         301. As a result of General Mills’ practices, Ms. Truxel has suffered bodily injury in
13   the form of increased risk of CHD, stroke, and other morbidity.
14   B.    Plaintiff Stephen Hadley
15         302. Plaintiff Stephen Hadley has been a frequent cereal eater for many years. Mr.
16   Hadley is relatively health-conscious. During the past several years and prior, in seeking out
17   cereals to eat, Mr. Hadley has generally tried to choose healthy options, and has been willing
18   to pay more for cereals, and other products, he believes are healthy.
19         303. Over the past several years, Mr. Hadley has purchased General Mills products
20   on multiple occasions, including Cheerios, Chex, Fiber One, and other cereals.
21         304. Cheerios. Over the past several years, Mr. Hadley has purchased the following
22   varieties of Cheerios cereals:
23                a.    Honey Nut
24                b.    Apple Cinnamon
25                c.    Multi Grain
26                d.    Chocolate
27                e.    Cinnamon Burst
28                f.    Dulce de Leche
                                                   108
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
              Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 115 of 130




 1                g.    Multi Grain Peanut Butter Cheerios
 2         305. To the best of his recollection, Mr. Hadley has regularly been purchasing
 3   Cheerios cereals beginning in early 2012, buying one variety or another approximately twice
 4   per month. Plaintiff believes he purchased Cheerios products from locations including: (a)
 5   the Safeway located at 815 Canyon Del Rey Boulevard, in Del Rey Oaks, California 93940;
 6   (b) the Grocery Outlet located at 1523 Freemont Boulevard, in Seaside, California 93955; (c)
 7   the Nob Hill Foods located at 900 Lighthouse Avenue, in Monterey, California 93940; (d)
 8   the Target located at 2040 California Avenue, in Sand City, California 93955; and (e) the
 9   Wal-Mart located at 150 Beach Road, in Marina, California 93933. Plaintiff believes he last
10   purchased a Cheerios cereal in approximately July 2016.
11         306. For each Cheerios cereal purchased, Mr. Hadley read and decided to purchase
12   the product in substantial part based upon General Mills’ health and wellness labeling
13   statements discussed herein and set forth above with respect to each variety, which
14   statements—individually, and especially in the context of the packaging as a whole—made
15   the products seem like healthy food choices to Mr. Hadley.
16         307. Fiber One. Over the past several years, Mr. Hadley has purchased the following
17   varieties of Fiber One cereals:
18                a.    Raisin Bran Clusters
19                b.    Honey Clusters
20                c.    Nutty Clusters & Almonds
21                d.    Protein Cranberry Almond
22         308. To the best of his recollection, Mr. Hadley began purchasing Fiber One cereals
23   beginning in spring 2012. Given plaintiff’s habits, he believes he purchased at least one
24   variety, and maybe more than one, approximately once every two months. Plaintiff believes
25   he purchased multiple varieties of Fiber One from the Safeway located at 815 Canyon Del
26   Rey Boulevard, in Del Rey Oaks, California 93940, and the Nob Hill Foods located at 900
27   Lighthouse Avenue, in Monterey, California 93940. Plaintiff believes he last purchased a
28   Fiber One cereal in approximately March 2016.
                                                   109
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
              Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 116 of 130




 1         309. For each Fiber One cereal purchased, Mr. Hadley read and decided to purchase
 2   the product in substantial part based upon General Mills’ health and wellness labeling
 3   statements discussed herein and set forth above with respect to each variety, which
 4   statements—individually, and especially in the context of the packaging as a whole—made
 5   the products seem like healthy food choices to Mr. Hadley.
 6         310. Chex. Beginning in early 2012, Mr. Hadley purchased Cinnamon and Apple
 7   Cinnamon Chex approximately once per month, with his most recent purchase in
 8   approximately March 2016. As best he can recall, Mr. Hadley purchased Cinnamon Chex at
 9   the Grocery Outlet located at 1523 Freemont Boulevard, in Seaside, California 93955.
10         311. For each Chex cereal purchased, Mr. Hadley read and decided to purchase the
11   product in substantial part based upon General Mills’ health and wellness labeling statements
12   discussed herein and set forth above with respect to each variety, which statements—
13   individually, and especially in the context of the packaging as a whole—made the products
14   seem like healthy food choices to Mr. Hadley.
15         312. Oatmeal Crisp. Beginning in early 2012 and through approximately spring
16   2014, Mr. Hadley purchased Oatmeal Crisp Hearty Raisin cereal a couple times from the
17   Wal-Mart located at 7150 Camino Arroyro, in Gilroy, California 95020.
18         313. Mr. Hadley decided to purchase Oatmeal Crisp Hearty Raisin in substantial part
19   based upon General Mills’ health and wellness labeling statements discussed herein and set
20   forth above, which statements—individually, and especially in the context of the packaging
21   as a whole—made the product seem like healthy food choices to Mr. Hadley.
22         314. Children’s Cereals. Over the past several years, Mr. Hadley has purchased the
23   following General Mills cereals:
24                      a.    Honey Kix
25                      b.    Cinnamon Toast Crunch
26                      c.    Cocoa Puffs
27                      d.    Lucky Charms
28                      e.    Trix
                                                   110
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
              Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 117 of 130




 1         315. As best he can recall, Mr. Hadley purchased each of the above General Mills
 2   children’s cereals beginning in the spring of 2012, with his most recent purchase in
 3   approximately June 2014. Mr. Hadley believes he purchased each of the products from
 4   locations including: (a) the Safeway located at 815 Canyon Del Rey Boulevard, in Del Rey
 5   Oaks, California 93940, and (b) the Nob Hill Foods located at 900 Lighthouse Avenue, in
 6   Monterey, California 93940.
 7         316. For each General Mills children’s cereal purchased, Mr. Hadley read and
 8   decided to purchase the product in substantial part based upon General Mills’ health and
 9   wellness labeling statements discussed herein and set forth above with respect to each product
10   variety, which statements—individually, and especially in the context of the packaging as a
11   whole—made the products seem like food choices that were healthier than they really were
12   in light of their high added sugar content.
13                                      *          *            *
14         317. When purchasing the General Mills products, Mr. Hadley was seeking products
15   that were healthy to consume, that is, whose consumption would not increase his risk of CHD,
16   stroke, and other morbidity.
17         318. The health and wellness representations on the General Mills products’ labeling,
18   however, was misleading, and had the capacity, tendency, and likelihood to confuse or
19   confound Mr. Hadley and other consumers acting reasonably (including the putative Class)
20   because, as described in detail herein, the products are not healthy but instead their
21   consumption increases the risk of CHD, stroke, and other morbidity.
22         319. Mr. Hadley is not a nutritionist or food scientist, but rather a lay consumer who
23   did not have the specialized knowledge that General Mills had regarding the nutrients present
24   in the General Mills products. At the time of purchase, plaintiff was unaware of the extent to
25   which consuming high amounts of added sugar in any form adversely affects blood
26   cholesterol levels and increases risk of CHD, stroke, and other morbidity, or what amount of
27   sugar might have such an effect.
28         320. Mr. Hadley acted reasonably in relying on General Mills’ health and wellness
                                                   111
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
              Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 118 of 130




 1   marketing, which General Mills intentionally placed on the products’ labels with the intent to
 2   induce average consumers into purchasing the products.
 3         321. Mr. Hadley would not have purchased General Mills products if he knew that
 4   their labeling claims were false and misleading in that the products were not as healthy as
 5   represented.
 6         322. The General Mills products cost more than similar products without misleading
 7   labeling, and would have cost less absent the misleading health and wellness claims.
 8         323. If General Mills were enjoined from making the misleading claims, the market
 9   demand and price for its products would drop, as it has been artificially and fraudulently
10   inflated due to General Mills’ use of deceptive health and wellness labeling.
11         324. General Mills has been unjustly enriched in that its use of deceptive health and
12   wellness labeling, and deceptive omissions, has allowed General Mills to obtain a larger share
13   of the market for cereals than it otherwise would have with respect to the challenged products.
14         325. Mr. Hadley paid more for the General Mills products, and would only have been
15   willing to pay less, or unwilling to purchase them at all, absent the misleading labeling
16   statements complained of herein.
17         326. For these reasons, the General Mills products were worth less than what Mr.
18   Hadley paid for them, and may have been worth nothing at all.
19         327. Instead of receiving products that had actual healthful qualities, the products Mr.
20   Hadley received were not healthy, but rather their consumption causes increased risk of CHD,
21   stroke, and other morbidity.
22         328. Mr. Hadley lost money as a result of General Mills’ deceptive claims and
23   practices in that he did not receive what he paid for when purchasing the General Mills
24   products.
25         329. Mr. Hadley detrimentally altered his position and suffered damages in an amount
26   equal to the amount he paid for the products.
27         330. As a result of General Mills’ practices, Mr. Hadley has suffered bodily injury in
28   the form of increased risk of CHD, stroke, and other morbidity.
                                                   112
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                 Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 119 of 130




 1                                CLASS ACTION ALLEGATIONS
 2         331. Pursuant to Fed. R. Civ. P. 23, plaintiffs seek to represent a class of all persons
 3   in California who, at any time from August 29, 2012 to the time a class is notified, purchased
 4   high-sugar General Mills products bearing health and wellness claims for their own personal,
 5   family, or household use and not for resale.
 6         332. Plaintiffs nevertheless reserve the right to divide into subclasses, expand,
 7   narrow, more precisely define, or otherwise modify the class definition prior to (or as part of)
 8   filing a motion for class certification.
 9         333. The members in the proposed class and subclass are so numerous that individual
10   joinder of all members is impracticable, and the disposition of the claims of all class members
11   in a single action will provide substantial benefits to the parties and Court. Fed. R. Civ. P.
12   23(a)(1).
13         334. Questions of law and fact common to plaintiffs and the class (Fed. R. Civ. P.
14   23(a)(2) include, without limitation:
15                  a.    Whether certain General Mills products contain sufficient added sugar to
                          contribute substantially to the excessive consumption of added sugar;
16
17                  b.    Whether the excessive consumption of added sugar presents significant
                          health risks;
18
                    c.    Whether, if the former questions of fact are answered in the affirmative,
19                        this renders misleading to the reasonable consumer General Mills’ use of
20                        health and wellness claims on the packaging of high-sugar General Mills
                          products;
21
                    d.    Whether the challenged General Mills health and wellness claims were
22                        material;
23                  e.    Whether General Mills made any statement it knew or should have known
24                        was false or misleading;
25                  f.    Whether General Mills maintained a longstanding marketing policy,
                          practice, and strategy of selling high-sugar products with health and
26
                          wellness claims;
27
                    g.   Whether General Mills’ practices were immoral, unethical, unscrupulous,
28                       or substantially injurious to consumers;
                                                    113
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
      Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 120 of 130




 1        h.    Whether the utility of any of General Mills’ practices, if any, outweighed
                the gravity of the harm to its victims;
 2
          i.    Whether General Mills’ conduct violated public policy, including as
 3
                declared by specific constitutional, statutory or regulatory provisions;
 4
          j.    Whether the consumer injury caused by General Mills’ conduct was
 5              substantial, not outweighed by benefits to consumers or competition, and
 6              not one consumers themselves could reasonably have avoided;

 7        k.    Whether General Mills’ policies, acts, and practices with respect to the
                General Mills high-sugar products were designed to, and did result in the
 8              purchase and use of the products by the class members primarily for
 9              personal, family, or household purposes;

10        l.    Whether General Mills’ conduct or any of its acts or practices violated the
                California False Advertising Law, Cal. Bus. & Prof. Code §§ 17500 et
11              seq., the California Consumers Legal Remedies Act, Cal. Civ. Code §§
12              1750 et seq., the Federal Food, Drug, and Cosmetic Act, 28 U.S.C. §§ 301
                et seq., and its implementing regulations, 21 C.F.R. §§ 101 et seq., the
13              California Sherman Food, Drug, and Cosmetic Law, Cal. Health & Safety
14              Code §§ 109875, et seq., or any other regulation, statute, or law;

15        m.    Whether General Mills represented that General Mills high-sugar
                products have characteristics, uses, or benefits which they do not have,
16              within the meaning of Cal. Civ. Code § 1770(a)(5);
17        n.    Whether General Mills represented General Mills high-sugar products are
18              of a particular standard, quality, or grade, when they were really of
                another, within the meaning of Cal. Civ. Code § 1770(a)(7);
19
          o.    Whether General Mills advertised General Mills high-sugar products with
20              the intent not to sell them as advertised, within the meaning of Cal. Civ.
21              Code § 1770(a)(9);
22        p.    Whether General Mills represented that General Mills high-sugar
                products have been supplied in accordance with previous representations
23
                when they have not, within the meaning of Cal. Civ. Code § 1770(a)(16);
24
          q.    Whether through the challenged labels and advertising, General Mills
25              made affirmations of fact or promises, or descriptions of the goods;
26        r.    Whether General Mills’ affirmations of fact or promises, or descriptions
27              of the goods became part of the basis of the bargain for the Class’s
                purchases;
28
                                            114
     Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                  THIRD AMENDED CLASS ACTION COMPLAINT
               Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 121 of 130




 1                 s.       Whether General Mills failed to provide the goods in conformation with
                            its affirmations of fact, promises, and descriptions of the goods;
 2
                   t.       The proper equitable and injunctive relief;
 3
 4                 u.       The proper amount of restitution or disgorgement; and

 5                 v.       The proper amount of reasonable litigation expenses and attorneys’ fees.

 6          335. Plaintiffs’ claims are typical of class members’ claims in that they are based on
 7   the same underlying facts, events, and circumstances relating to General Mills’ conduct. Fed.
 8   R. Civ. P. 23(a)(3).
 9          336. Plaintiffs will fairly and adequately represent and protect the interests of the
10   class, have no interests incompatible with the interests of the class, and have retained counsel
11   competent and experienced in class action, consumer protection, and false advertising
12   litigation, including within the food industry.
13          337. Class treatment is superior to other options for resolution of the controversy
14   because the relief sought for each class member is small such that, absent representative
15   litigation, it would be infeasible for class members to redress the wrongs done to them.
16          338. Questions of law and fact common to the class predominate over any questions
17   affecting only individual class members.
18          339. As a result of the foregoing, class treatment is appropriate under Fed. R. Civ. P.
19   23(a), (b)(2), and (b)(3), and may be appropriate for certification “with respect to particular
20   issues” under Rule 23(b)(4).
21                                        CAUSES OF ACTION
22                                     FIRST CAUSE OF ACTION
23           VIOLATIONS OF THE CALIFORNIA FALSE ADVERTISING LAW,
24                           CAL. BUS. & PROF. CODE §§ 17500 ET SEQ.
25          340. Plaintiffs reallege and incorporate the allegations elsewhere in the Complaint as
26   if fully set forth herein.
27          341. The FAL prohibits any statement in connection with the sale of goods “which is
28   untrue or misleading,” Cal. Bus. & Prof. Code § 17500.
                                                   115
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
               Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 122 of 130




 1          342. General Mills’ use of health and wellness advertising for General Mills products
 2   that contain substantial amounts of added sugar is deceptive in light of the strong evidence
 3   that excessive sugar consumption greatly increases risk of chronic disease.
 4          343. General Mills knew, or reasonably should have known, that the challenged
 5   health and wellness claims were untrue or misleading.
 6                                  SECOND CAUSE OF ACTION
 7    VIOLATIONS OF THE CALIFORNIA CONSUMERS LEGAL REMEDIES ACT,
 8                                CAL. CIV. CODE §§ 1750 ET SEQ.
 9          344. Plaintiffs reallege and incorporate the allegations elsewhere in the Complaint as
10   if fully set forth herein.
11          345. The CLRA prohibits deceptive practices in connection with the conduct of a
12   business that provides goods, property, or services primarily for personal, family, or
13   household purposes.
14          346. General Mills’ policies, acts, and practices were designed to, and did, result in
15   the purchase and use of the products primarily for personal, family, or household purposes,
16   and violated and continue to violate the following sections of the CLRA:
17                 a.     § 1770(a)(5): representing that goods have characteristics, uses,
18                        or benefits which they do not have;

19                 b.     § 1770(a)(7): representing that goods are of a particular standard,
                          quality, or grade if they are of another;
20
21                 c.     § 1770(a)(9): advertising goods with intent not to sell them as
                          advertised; and
22
                   d.     § 1770(a)(16): representing the subject of a transaction has been
23                        supplied in accordance with a previous representation when it
24                        has not.
25          347. In compliance with Cal. Civ. Code § 1782, plaintiffs sent written notice to
26   General Mills of their claims, but General Mills failed, after 30 days, to satisfy plaintiffs’
27   demand or to rectify the behavior. Accordingly, plaintiffs, on behalf of themselves and the
28   class, seek injunctive relief, restitution, statutory damages, compensatory damages, punitive
                                                      116
             Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                          THIRD AMENDED CLASS ACTION COMPLAINT
               Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 123 of 130




 1   damages, and reasonable attorneys’ fees and costs.
 2          348. In compliance with Cal. Civ. Code § 1782(d), an affidavit of venue was filed
 3   concurrently with the original Complaint.
 4                                  THIRD CAUSE OF ACTION
 5          VIOLATIONS OF THE CALIFORNIA UNFAIR COMPETITION LAW,
 6                          CAL. BUS. & PROF. CODE §§ 17200 ET SEQ.
 7          349. Plaintiffs reallege and incorporate the allegations elsewhere in the Complaint as
 8   if fully set forth herein.
 9          350. The UCL prohibits any “unlawful, unfair or fraudulent business act or practice,”
10   Cal. Bus. & Prof. Code § 17200.
11                                            Fraudulent
12          351. General Mills’ use of the challenged health and wellness claims on products
13   containing high amounts of added sugar are likely to deceive reasonable consumers, as is
14   General Mills’ omission of material information regarding the dangers of the added sugar in
15   its cereals.
16                                               Unfair
17          352. General Mills’ conduct with respect to the labeling, advertising, and sale of
18   General Mills high-sugar products was and is unfair because General Mills’ conduct was and
19   is immoral, unethical, unscrupulous, or substantially injurious to consumers and the utility of
20   its conduct, if any, does not outweigh the gravity of the harm to its victims.
21          353. General Mills’ conduct with respect to the labeling, advertising, and sale of
22   General Mills high-sugar products was also unfair because it violated public policy as
23   declared by specific constitutional, statutory or regulatory provisions, including the False
24   Advertising Law, the Federal Food, Drug, and Cosmetic Act, and the California Sherman
25   Food, Drug, and Cosmetic Law.
26          354. General Mills’ conduct with respect to the labeling, advertising, and sale of
27   General Mills high-sugar products was also unfair because the consumer injury was
28   substantial, not outweighed by benefits to consumers or competition, and not one consumers
                                                   117
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
               Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 124 of 130




 1   themselves could reasonably have avoided.
 2                                               Unlawful
 3          355. The acts alleged herein are “unlawful” under the UCL in that they violate at least
 4   the following laws:
 5                 a.     The False Advertising Law, Cal. Bus. & Prof. Code §§ 17500 et seq.;
 6                 b.     The Consumers Legal Remedies Act, Cal. Civ. Code §§ 1750 et seq.; and
 7                 c.     The Federal Food, Drug, and Cosmetic Act, 28 U.S.C. §§ 301 et seq., and
 8          its implementing regulations, 21 C.F.R. §§ 101 et seq.; and
 9                 d.     The California Sherman Food, Drug, and Cosmetic Law, Cal. Health &
10          Safety Code §§ 109875, et seq.
11                                  FOURTH CAUSE OF ACTION
12                      Breach of Express Warranty, Cal. Com. Code § 2313(1)
13          356. Plaintiffs reallege and incorporate the allegations elsewhere in the Complaint as
14   if set forth in full herein.
15          357. Through the labels of high-sugar General Mills products bearing health and
16   wellness claims, General Mills made affirmations of fact or promises, and made descriptions
17   of goods, that formed part of the basis of the bargain, in that plaintiffs and the class purchased
18   the products in reasonable reliance on those statements. Cal. Com. Code § 2313(1).
19          358. These affirmations include, for each of the following products:
20          Product                                         Warranties
21
                                • “CAN HELP lower CHOLESTEROL”
22
                                • “Honey Nut Cheerios can . . . help take care of your heart.”
      Honey Nut Cheerios
23
                                • “eating Honey Nut Cheerios is . . . one part of living a healthy
24                              lifestyle”
25
                                • “CAN HELP lower CHOLESTEROL”
26    Apple Cinnamon
                                • “Flavors your heart will Love!”
27    Cheerios
                                • “wholesome GOODNESS”
28
                                                    118
             Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                          THIRD AMENDED CLASS ACTION COMPLAINT
            Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 125 of 130




 1        Product                                       Warranties
 2                         • “CAN HELP lower CHOLESTEROL”
 3   Frosted Cheerios      • “Flavors your heart will Love!”
 4                         • “wholesome GOODNESS”
 5   Fruity Cheerios       • “Flavors your heart will Love!”
 6   Banana Nut
                           • “Flavors your heart will Love!”
 7   Cheerios
 8                         • “MAY reduce THE RISK OF HEART DISEASE”
 9   Multi Grain           • “Nutrition Packed”
10   Cheerios              • “Lightly Sweetened”
11                         • “wholesome GOODNESS”

12                         • “May Reduce the Risk of Heart Disease”
13                         • “Flavors your heart will Love!”
     Chocolate Cheerios
14                         • “Heart-healthy Cheerios cereals deliver nutrition you can trust”
                           • “is a heart-healthy choice for your whole family”
15
16   Cinnamon Burst
                           • “Flavors your heart will Love!”
     Cheerios
17
18                         • “Flavors your heart will Love!”
     Dulce de Leche        • “Dulce de Leche Cheerios delivers nutrition you can trust”
19
     Cheerios              • “a breakfast that . . . is good for you”
20
                           • “Lightly Sweetened”
21
     Multi Grain Peanut
22                         • “can help you manage weight”
     Butter Cheerios
23
     Honey Nut Cheerios
24                         • “Can Help Lower cholesterol”
     Medley Crunch
25
                           • “may Reduce the Risk of Heart Disease”
26   Cheerios + Ancient    • “Cheerios + Ancient Grains offers a great deal of health
27   Grains                benefits”
28                         • “Lightly Sweetened”
                                                  119
           Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                        THIRD AMENDED CLASS ACTION COMPLAINT
               Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 126 of 130




 1        Product                                      Warranties
 2                          • “your taste buds will never know how well you’re eating”
 3                          • “With the high fiber in many Fiber One cereals to help curb your
     Fiber One Raisin
 4                          appetite, you’ll be more likely to say ‘no thank-you’ whenever
     Bran Clusters
                            mid-morning temptation strikes.”
 5
                            • “Lightly Sweetened”
 6
                            • “your taste buds will never know how well you’re eating”
 7
                            • “With the high fiber in many Fiber One cereals to help curb your
 8                          appetite, you’ll be more likely to say ‘no thank-you’ whenever
 9   Fiber One Honey        mid-morning temptation strikes.”
     Clusters
10                          • “Lightly Sweetened”
                            • “Fiber One: One simple weight loss step”
11
                            • “may help you stick to your weight loss plan!”
12
13                          • “your taste buds will never know how well you’re eating”
                            • “With the high fiber in many Fiber One cereals to help curb your
14   Fiber One Nutty
                            appetite, you’ll be more likely to say ‘no thank-you’ whenever
     Clusters & Almonds
15                          mid-morning temptation strikes.”
16                          • “Lightly Sweetened”
17   Fiber One Protein
     Maple Brown Sugar      • “Fiber One Protein”
18
     & Cranberry            • “wholesome goodness”
19   Almond
20   Chex Chocolate,
21   Cinnamon, Honey
                            • “Simply Nutritious”
     Nut, Vanilla, &
22   Apple Cinnamon
23
                            • “HEART HEALTHY”
24
                            • “A low fat part of your Heart Healthy Diet”
25   Basic 4
                            • “healthful fruit and nut medley”
26                          • “a good, wholesome breakfast.”
27
     Raisin Nut Bran        • “a good, wholesome breakfast.”
28
                                                  120
           Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                        THIRD AMENDED CLASS ACTION COMPLAINT
              Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 127 of 130




 1          Product                                       Warranties
 2
      Oatmeal Crisp          • “Heart Healthy!”
 3
      Crunchy Almond         • “a good, wholesome breakfast.”
 4
 5
                             • “Heart Healthy!”
 6
                             • “Include Oatmeal Crisp hearty raisin cereal as part of your heart-
 7                           healthy eating plan.”
 8                           • “For a happier & healthier heart!”
 9
                             • “can help lower cholesterol”
10    Oatmeal Crisp
      Hearty Raisin          • “Reduced risk of heart disease.”
11
12                           • “can help lower blood pressure”

13                           • “reduce the risk of heart disease”
14                           • “a nutritious breakfast”
15                           • “lightly sweetened”
16
17                           • “LIGHTLY SWEETENED”
18                           • “Our promise is simple: we’ll always give you a cereal that
19    Honey Kix              provides good nutrition your kids need”

20                           • “KIX Assurance / For over 70 years, moms have trusted our
                             commitment to good nutrition.”
21
22         359. General Mills breached its express warranties by selling products that are not
23   healthy, not heart healthy, not nutritious, and not lightly sweetened, but which in fact
24   detrimentally affect health, increasing risk of CHD, stroke, and other morbidity.
25         360. Plaintiffs gave General Mills notice of the breach before filing or asserting the
26   claim, but General Mills failed to remedy the breach.
27
28
                                                   121
            Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                         THIRD AMENDED CLASS ACTION COMPLAINT
               Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 128 of 130




 1          361. General Mills’ breach actually and proximately caused injury in the form of the
 2   lost money plaintiffs and Class members suffered by purchasing the high-sugar General Mills
 3   products bearing the foregoing warranties.
 4                                   FIFTH CAUSE OF ACTION
 5            Breach of Implied Warranty of Merchantability, Cal. Com. Code § 2314
 6          362. Plaintiffs reallege and incorporate the allegations elsewhere in the Complaint as
 7   if set forth in full herein.
 8          363. General Mills, through its representations set forth herein above in paragraph
 9   389, in the sale, marketing and promotion of high-sugar General Mills products bearing health
10   and wellness claims, made representations to plaintiffs and the Class that, among other things,
11   the products were healthy. Plaintiffs and the Class bought high-sugar products bearing health
12   and wellness claims manufactured, advertised, and sold by General Mills as described herein.
13          364. General Mills is a merchant with respect to the goods of this kind which were
14   sold to plaintiffs and the class, and there was, in the sale to plaintiffs and other consumers, an
15   implied warranty that those goods were merchantable.
16          365. However, General Mills breached that implied warranty in that General Mills
17   high-sugar products bearing health and wellness claims are not healthy, and otherwise did not
18   conform to General Mills’ affirmation and descriptions, as set forth in detail herein.
19          366. Plaintiffs gave General Mills notice of the breach before filing or asserting the
20   claims, but General Mills failed to remedy the breach.
21          367. As an actual and proximate result of General Mills’ conduct, plaintiffs and the
22   Class members were damaged because they did not receive goods as impliedly warranted by
23   General Mills to be merchantable in that they did not conform to promises and affirmations
24   made on the container or label of the goods.
25                                      PRAYER FOR RELIEF
26          368. Wherefore, plaintiffs, on behalf of themselves, all others similarly situated, and
27   the general public, pray for judgment against General Mills as to each and every cause of
28   action, and the following remedies:
                                                    122
             Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                          THIRD AMENDED CLASS ACTION COMPLAINT
             Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 129 of 130




 1              a.    An Order certifying this as a class action, appointing plaintiffs and their
          counsel to represent the class, and requiring General Mills to pay the cost of class
 2
          notice;
 3
                 b.   An Order enjoining General Mills from labeling, advertising, or
 4        packaging the General Mills high-sugar products identified herein with the challenged
 5        health and wellness statements identified herein;

 6             c.     An Order compelling General Mills to conduct a corrective advertising
          campaign to inform the public that General Mills high-sugar products were deceptively
 7
          marketed;
 8
                 d.    An Order enjoining General Mills’ longstanding policy, practice, and
 9        strategy of marketing high-sugar foods with misleading health and wellness claims;
10
                e.     An Order requiring General Mills to pay restitution to restore funds that
11        may have been acquired by means of any act or practice declared by this Court to be
          an unlawful, unfair, or fraudulent business act or practice, untrue or misleading
12
          advertising, or a violation of the UCL, FAL, or CLRA;
13
                f.    An Order requiring General Mills to pay all statutory, compensatory, and
14        punitive damages permitted under the causes of action alleged herein;
15
                g.    An Order requiring General Mills to disgorge or return all monies,
16        revenues, and profits obtained by means of any wrongful or unlawful act or practice;
17              h.     Pre- and post-judgment interest;
18
                i.     Costs, expenses, and reasonable attorneys’ fees; and
19
                j.     Any other and further relief the Court deems necessary, just, or proper.
20
21                                       JURY DEMAND
22        369. Plaintiffs hereby demand a trial by jury on all issues so triable.
23
24   Dated: December 7, 2018        /s/ Jack Fitzgerald
25                                  THE LAW OFFICE OF JACK FITZGERALD, PC
                                    JACK FITZGERALD
26                                  jack@jackfitzgeraldlaw.com
27                                  TREVOR M. FLYNN
                                    trevor@jackfitzgeraldlaw.com
28                                  MELANIE PERSINGER
                                                  123
           Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                        THIRD AMENDED CLASS ACTION COMPLAINT
      Case 4:16-cv-04957-JSW Document 81 Filed 12/07/18 Page 130 of 130




 1                          melanie@jackfitzgeraldlaw.com
                            Hillcrest Professional Building
 2
                            3636 4th Ave., Ste. 202
 3                          San Diego, CA 92103
                            Phone: (619) 692-3840
 4
                            Fax: (619) 362-9555
 5                          Counsel for Plaintiffs and the Putative Class
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            124
     Truxel et al. v. General Mills Sales, Inc., Case No. 4:16-cv-04957-JSW (MEJ)
                  THIRD AMENDED CLASS ACTION COMPLAINT
